 

FS Investment Corporation IV [fsiciv-8k_011916.htm]

Exhibit 10.1

 





ISDA®   International Swaps and Derivatives Association, Inc.   2002 MASTER
AGREEMENT   dated as of January 19, 2016

      Citibank, N.A.  and Cheltenham Funding LLC       

 



have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.

 

Accordingly, the parties agree as follows:—

 

1.Interpretation

 

(a)          Definitions. The terms defined in Section 14 and elsewhere in this
Master Agreement will have the meanings therein specified for the purpose of
this Master Agreement.

 

(b)         Inconsistency. In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement, such Confirmation will
prevail for the purpose of the relevant Transaction.

 

(c)          Single Agreement. All Transactions are entered into in reliance on
the fact that this Master Agreement and all Confirmations form a single
agreement between the parties (collectively referred to as this “Agreement”),
and the parties would not otherwise enter into any Transactions.

 

2.Obligations

 

(a)General Conditions.

 

(i)           Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

 

(ii)          Payments under this Agreement will be made on the due date for
value on that date in the place of the account specified in the relevant
Confirmation or otherwise pursuant to this Agreement, in freely transferable
funds and in the manner customary for payments in the required currency. Where
settlement is by delivery (that is, other than by payment), such delivery will
be made for receipt on the due date in the manner customary for the relevant
obligation unless otherwise specified in the relevant Confirmation or elsewhere
in this Agreement.

 

Copyright © 2002 by International Swaps and Derivatives Association, Inc.

 



 

 

 



(iii)        Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
condition specified in this Agreement to be a condition precedent for the
purpose of this Section 2(a)(iii).

 

(b)         Change of Account. Either party may change its account for receiving
a payment or delivery by giving notice to the other party at least five Local
Business Days prior to the Scheduled Settlement Date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.

 

(c)          Netting of Payments. If on any date amounts would otherwise be
payable:—

 

(i)in the same currency; and

 

(ii)in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions). If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing. This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.

 

(d)Deduction or Withholding for Tax.

 

(i)          Gross-Up. All payments under this Agreement will be made without
any deduction or withholding for or on account of any Tax unless such deduction
or withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—

 

(1)           promptly notify the other party (“Y”) of such requirement;

 

(2)          pay to the relevant authorities the full amount required to be
deducted or withheld (including the full amount required to be deducted or
withheld from any additional amount paid by X to Y under this Section 2(d))
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Y;

 

(3)           promptly forward to Y an official receipt (or a certified copy),
or other documentation reasonably acceptable to Y, evidencing such payment to
such authorities; and

 



 2

ISDA® 2002

 

  





(4)         if such Tax is an Indemnifiable Tax, pay to Y, in addition to the
payment to which Y is otherwise entitled under this Agreement, such additional
amount as is necessary to ensure that the net amount actually received by Y
(free and clear of Indemnifiable Taxes, whether assessed against X or Y) will
equal the full amount Y would have received had no such deduction or withholding
been required. However, X will not be required to pay any additional amount to Y
to the extent that it would not be required to be paid but for:—

 

(A)           the failure by Y to comply with or perform any agreement contained
in Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B)           the failure of a representation made by Y pursuant to Section 3(f)
to be accurate and true unless such failure would not have occurred but for (I)
any action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.

 

(ii)          Liability. If:—

 

(1)         X is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, to make any deduction or
withholding in respect of which X would not be required to pay an additional
amount to Y under Section 2(d)(i)(4);

 

(2)          X does not so deduct or withhold; and

 

(3)          a liability resulting from such Tax is assessed directly against X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

3.Representations

 

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement). If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.

 

(a)Basic Representations.

 

(i)          Status. It is duly organised and validly existing under the laws of
the jurisdiction of its organisation or incorporation and, if relevant under
such laws, in good standing;

 

(ii)         Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 



 3

ISDA® 2002

 

 



(iii)         No Violation or Conflict. Such execution, delivery and performance
do not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 

(iv)         Consents. All governmental and other consents that are required to
have been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 

(v)          Obligations Binding. Its obligations under this Agreement and any
Credit Support Document to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganisation, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(b)          Absence of Certain Events. No Event of Default or Potential Event
of Default or, to its knowledge, Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support Document to which it is a party.

 

(c)          Absence of Litigation. There is not pending or, to its knowledge,
threatened against it, any of its Credit Support Providers or any of its
applicable Specified Entities any action, suit or proceeding at law or in equity
or before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

 

(d)          Accuracy of Specified Information. All applicable information that
is furnished in writing by or on behalf of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the information, true, accurate and complete in every material respect.

 

(e)          Payer Tax Representation. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(e) is accurate
and true.

 

(f)          Payee Tax Representations. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true.

 

(g)          No Agency. It is entering into this Agreement, including each
Transaction, as principal and not as agent of any person or entity.

 

4.Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

 

(a)          Furnish Specified Information. It will deliver to the other party
or, in certain cases under clause (iii) below, to such government or taxing
authority as the other party reasonably directs:—

 

(i)           any forms, documents or certificates relating to taxation
specified in the Schedule or any Confirmation;

 

(ii)          any other documents specified in the Schedule or any Confirmation;
and

 



 4

ISDA® 2002

 

  

(iii)         upon reasonable demand by such other party, any form or document
that may be required or reasonably requested in writing in order to allow such
other party or its Credit Support Provider to make a payment under this
Agreement or any applicable Credit Support Document without any deduction or
withholding for or on account of any Tax or with such deduction or withholding
at a reduced rate (so long as the completion, execution or submission of such
form or document would not materially prejudice the legal or commercial position
of the party in receipt of such demand), with any such form or document to be
accurate and completed in a manner reasonably satisfactory to such other party
and to be executed and to be delivered with any reasonably required
certification,

 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b)          Maintain Authorisations. It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become necessary in the future.

 

(c)          Comply With Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

 

(d)          Tax Agreement. It will give notice of any failure of a
representation made by it under Section 3(f) to be accurate and true promptly
upon learning of such failure.

 

(e)          Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp
Tax levied or imposed upon it or in respect of its execution or performance of
this Agreement by a jurisdiction in which it is incorporated, organised, managed
and controlled or considered to have its seat, or where an Office through which
it is acting for the purpose of this Agreement is located (“Stamp Tax
Jurisdiction”), and will indemnify the other party against any Stamp Tax levied
or imposed upon the other party or in respect of the other party’s execution or
performance of this Agreement by any such Stamp Tax Jurisdiction which is not
also a Stamp Tax Jurisdiction with respect to the other party.

 

5.Events of Default and Termination Events

 

(a)          Events of Default. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any of the following events constitutes
(subject to Sections 5(c) and 6(e)(iv)) an event of default (an “Event of
Default”) with respect to such party:—

 

(i)           Failure to Pay or Deliver. Failure by the party to make, when due,
any payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2)
or (4) required to be made by it if such failure is not remedied on or before
the first Local Business Day in the case of any such payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;

 

(ii)          Breach of Agreement; Repudiation of Agreement.

 

(1)           Failure by the party to comply with or perform any agreement or
obligation (other than an obligation to make any payment under this Agreement or
delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied within 30 days after notice
of such failure is given to the party; or

 

(2)           the party disaffirms, disclaims, repudiates or rejects, in whole
or in part, or challenges the validity of, this Master Agreement, any
Confirmation executed and delivered by that party or any

 



 5

ISDA® 2002

 

 



Transaction evidenced by such a Confirmation (or such action is taken by any
person or entity appointed or empowered to operate it or act on its behalf);

 

(iii)        Credit Support Default.

 

(1)          Failure by the party or any Credit Support Provider of such party
to comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;

 

(2)          the expiration or termination of such Credit Support Document or
the failing or ceasing of such Credit Support Document, or any security interest
granted by such party or such Credit Support Provider to the other party
pursuant to any such Credit Support Document, to be in full force and effect for
the purpose of this Agreement (in each case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

 

(3)          the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf);

 

(iv)        Misrepresentation. A representation (other than a representation
under Section 3(e) or 3(f)) made or repeated or deemed to have been made or
repeated by the party or any Credit Support Provider of such party in this
Agreement or any Credit Support Document proves to have been incorrect or
misleading in any material respect when made or repeated or deemed to have been
made or repeated;

 

(v)          Default Under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party:—

 

(l)           defaults (other than by failing to make a delivery) under a
Specified Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;

 

(2)          defaults, after giving effect to any applicable notice requirement
or grace period, in making any payment due on the last payment or exchange date
of, or any payment on early termination of, a Specified Transaction (or, if
there is no applicable notice requirement or grace period, such default
continues for at least one Local Business Day);

 

(3)          defaults in making any delivery due under (including any delivery
due on the last delivery or exchange date of) a Specified Transaction or any
credit support arrangement relating to a Specified Transaction and, after giving
effect to any applicable notice requirement or grace period, such default
results in a liquidation of, an acceleration of obligations under, or an early
termination of, all transactions outstanding under the documentation applicable
to that Specified Transaction; or

 

(4)          disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);

 





 6

ISDA® 2002

 



 

(vi)         Cross-Default. If “Cross-Default” is specified in the Schedule as
applying to the party, the occurrence or existence of:—

 

(l)           a default, event of default or other similar condition or event
(however described) in respect of such party, any Credit Support Provider of
such party or any applicable Specified Entity of such party under one or more
agreements or instruments relating to Specified Indebtedness of any of them
(individually or collectively) where the aggregate principal amount of such
agreements or instruments, either alone or together with the amount, if any,
referred to in clause (2) below, is not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments before it would otherwise have
been due and payable; or

 

(2)          a default by such party, such Credit Support Provider or such
Specified Entity (individually or collectively) in making one or more payments
under such agreements or instruments on the due date for payment (after giving
effect to any applicable notice requirement or grace period) in an aggregate
amount, either alone or together with the amount, if any, referred to in clause
(1) above, of not less than the applicable Threshold Amount;

 

(vii)        Bankruptcy. The party, any Credit Support Provider of such party or
any applicable Specified Entity of such party:—

 

(l) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above and either (I) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its winding-up or liquidation or (II) is not dismissed, discharged, stayed or
restrained in each case within 15 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 15 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(l) to (7) above (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or

 



 7

ISDA® 2002

 







 

(viii)        Merger Without Assumption. The party or any Credit Support
Provider of such party consolidates or amalgamates with, or merges with or into,
or transfers all or substantially all its assets to, or reorganises,
reincorporates or reconstitutes into or as, another entity and, at the time of
such consolidation, amalgamation, merger, transfer, reorganisation,
reincorporation or reconstitution:—

(l)            the resulting, surviving or transferee entity fails to assume all
the obligations of such party or such Credit Support Provider under this
Agreement or any Credit Support Document to which it or its predecessor was a
party; or

(2)           the benefits of any Credit Support Document fail to extend
(without the consent of the other party) to the performance by such resulting,
surviving or transferee entity of its obligations under this Agreement.

(b)         Termination Events. The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes (subject
to Section 5(c)) an Illegality if the event is specified in clause (i) below, a
Force Majeure Event if the event is specified in clause (ii) below, a Tax Event
if the event is specified in clause (iii) below, a Tax Event Upon Merger if the
event is specified in clause (iv) below, and, if specified to be applicable, a
Credit Event Upon Merger if the event is specified pursuant to clause (v) below
or an Additional Termination Event if the event is specified pursuant to clause
(vi) below:—

(i)           Illegality. After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, due to an event or circumstance
(other than any action taken by a party or, if applicable, any Credit Support
Provider of such party) occurring after a Transaction is entered into, it
becomes unlawful under any applicable law (including without limitation the laws
of any country in which payment, delivery or compliance is required by either
party or any Credit Support Provider, as the case may be), on any day, or it
would be unlawful if the relevant payment, delivery or compliance were required
on that day (in each case, other than as a result of a breach by the party of
Section 4(b)):—

(1)           for the Office through which such party (which will be the
Affected Party) makes and receives payments or deliveries with respect to such
Transaction to perform any absolute or contingent obligation to make a payment
or delivery in respect of such Transaction, to receive a payment or delivery in
respect of such Transaction or to comply with any other material provision of
this Agreement relating to such Transaction; or

(2)           for such party or any Credit Support Provider of such party (which
will be the Affected Party) to perform any absolute or contingent obligation to
make a payment or delivery which such party or Credit Support Provider has under
any Credit Support Document relating to such Transaction, to receive a payment
or delivery under such Credit Support Document or to comply with any other
material provision of such Credit Support Document;

(ii)          Force Majeure Event. After giving effect to any applicable
provision, disruption fallback or remedy specified in, or pursuant to, the
relevant Confirmation or elsewhere in this Agreement, by reason of force majeure
or act of state occurring after a Transaction is entered into, on any day:—

(1)           the Office through which such party (which will be the Affected
Party) makes and receives payments or deliveries with respect to such
Transaction is prevented from performing any absolute or contingent obligation
to make a payment or delivery in respect of such Transaction, from receiving a
payment or delivery in respect of such Transaction or from complying with any
other material provision of this Agreement relating to such Transaction (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or 

 8ISDA® 2002

 

 

impracticable for such Office so to perform, receive or comply (or it would be
impossible or impracticable for such Office so to perform, receive or comply if
such payment, delivery or compliance were required on that day); or

(2)          such party or any Credit Support Provider of such party (which will
be the Affected Party) is prevented from performing any absolute or contingent
obligation to make a payment or delivery which such party or Credit Support
Provider has under any Credit Support Document relating to such Transaction,
from receiving a payment or delivery under such Credit Support Document or from
complying with any other material provision of such Credit Support Document (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such party or Credit
Support Provider so to perform, receive or comply (or it would be impossible or
impracticable for such party or Credit Support Provider so to perform, receive
or comply if such payment, delivery or compliance were required on that day),

 

so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;

 

(iii)        Tax Event. Due to (1) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, after a Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (2) a Change in Tax Law, the party (which will be
the Affected Party) will, or there is a substantial likelihood that it will, on
the next succeeding Scheduled Settlement Date (A) be required to pay to the
other party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or (B)
receive a payment from which an amount is required to be deducted or withheld
for or on account of a Tax (except in respect of interest under Section 9(h))
and no additional amount is required to be paid in respect of such Tax under
Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B));

 

(iv)        Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h)) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to, or reorganising, reincorporating or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;

 

(v)         Credit Event Upon Merger. If “Credit Event Upon Merger” is specified
in the Schedule as applying to the party, a Designated Event (as defined below)
occurs with respect to such party, any Credit Support Provider of such party or
any applicable Specified Entity of such party (in each case, “X”) and such
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if applicable, the successor, surviving or transferee
entity of X, after taking into account any applicable Credit Support Document,
is materially weaker immediately after the occurrence of such Designated Event
than that of X immediately prior to the occurrence of such Designated Event
(and, in any such event, such party or its successor, surviving or transferee
entity, as appropriate, will be the Affected Party). A “Designated Event” with
respect to X means that:—

 

(1)          X consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets (or any substantial part of the
assets comprising the business conducted by X as of the

 

 9ISDA® 2002

 

 

date of this Master Agreement) to, or reorganises, reincorporates or
reconstitutes into or as, another entity;

 

(2)           any person, related group of persons or entity acquires directly
or indirectly the beneficial ownership of (A) equity securities having the power
to elect a majority of the board of directors (or its equivalent) of X or (B)
any other ownership interest enabling it to exercise control of X; or

(3)           X effects any substantial change in its capital structure by means
of the issuance, incurrence or guarantee of debt or the issuance of (A)
preferred stock or other securities convertible into or exchangeable for debt or
preferred stock or (B) in the case of entities other than corporations, any
other form of ownership interest; or

(vi)          Additional Termination Event. If any “Additional Termination
Event” is specified in the Schedule or any Confirmation as applying, the
occurrence of such event (and, in such event, the Affected Party or Affected
Parties will be as specified for such Additional Termination Event in the
Schedule or such Confirmation).

(c)           Hierarchy of Events.

(i)             An event or circumstance that constitutes or gives rise to an
Illegality or a Force Majeure Event will not, for so long as that is the case,
also constitute or give rise to an Event of Default under Section 5(a)(i),
5(a)(ii)(1) or 5(a)(iii)(1) insofar as such event or circumstance relates to the
failure to make any payment or delivery or a failure to comply with any other
material provision of this Agreement or a Credit Support Document, as the case
may be.

(ii)            Except in circumstances contemplated by clause (i) above, if an
event or circumstance which would otherwise constitute or give rise to an
Illegality or a Force Majeure Event also constitutes an Event of Default or any
other Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.

(iii)           If an event or circumstance which would otherwise constitute or
give rise to a Force Majeure Event also constitutes an Illegality, it will be
treated as an Illegality, except as described in clause (ii) above, and not a
Force Majeure Event.

(d)         Deferral of Payments and Deliveries During Waiting Period. If an
Illegality or a Force Majeure Event has occurred and is continuing with respect
to a Transaction, each payment or delivery which would otherwise be required to
be made under that Transaction will be deferred to, and will not be due until:—

(i)             the first Local Business Day or, in the case of a delivery, the
first Local Delivery Day (or the first day that would have been a Local Business
Day or Local Delivery Day, as appropriate, but for the occurrence of the event
or circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or

(ii)            if earlier, the date on which the event or circumstance
constituting or giving rise to that Illegality or Force Majeure Event ceases to
exist or, if such date is not a Local Business Day or, in the case of a
delivery, a Local Delivery Day, the first following day that is a Local Business
Day or Local Delivery Day, as appropriate.

(e)           Inability of Head or Home Office to Perform Obligations of Branch.
If (i) an Illegality or a Force Majeure Event occurs under Section 5(b)(i)(1) or
5(b)(ii)(1) and the relevant Office is not the Affected Party’s head or home
office, (ii) Section 10(a) applies, (iii) the other party seeks performance of
the relevant obligation or

 10ISDA® 2002

 

 

compliance with the relevant provision by the Affected Party’s head or home
office and (iv) the Affected Party’s head or home office fails so to perform or
comply due to the occurrence of an event or circumstance which would, if that
head or home office were the Office through which the Affected Party makes and
receives payments and deliveries with respect to the relevant Transaction,
constitute or give rise to an Illegality or a Force Majeure Event, and such
failure would otherwise constitute an Event of Default under Section 5(a)(i) or
5(a)(iii)(1) with respect to such party, then, for so long as the relevant event
or circumstance continues to exist with respect to both the Office referred to
in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case may be, and the Affected
Party’s head or home office, such failure will not constitute an Event of
Default under Section 5(a)(i) or 5(a)(iii)(1).

6. Early Termination; Close-Out Netting

(a)          Right to Terminate Following Event of Default. If at any time an
Event of Default with respect to a party (the “Defaulting Party”) has occurred
and is then continuing, the other party (the “Non-defaulting Party”) may, by not
more than 20 days notice to the Defaulting Party specifying the relevant Event
of Default, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all outstanding Transactions. If,
however, “Automatic Early Termination” is specified in the Schedule as applying
to a party, then an Early Termination Date in respect of all outstanding
Transactions will occur immediately upon the occurrence with respect to such
party of an Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6)
or, to the extent analogous thereto, (8), and as of the time immediately
preceding the institution of the relevant proceeding or the presentation of the
relevant petition upon the occurrence with respect to such party of an Event of
Default specified in Section 5(a)(vii)(4) or, to the extent analogous thereto,
(8).

(b)          Right to Terminate Following Termination Event.

(i)            Notice. If a Termination Event other than a Force Majeure Event
occurs, an Affected Party will, promptly upon becoming aware of it, notify the
other party, specifying the nature of that Termination Event and each Affected
Transaction, and will also give the other party such other information about
that Termination Event as the other party may reasonably require. If a Force
Majeure Event occurs, each party will, promptly upon becoming aware of it, use
all reasonable efforts to notify the other party, specifying the nature of that
Force Majeure Event, and will also give the other party such other information
about that Force Majeure Event as the other party may reasonably require.

(ii)          Transfer to Avoid Termination Event. If a Tax Event occurs and
there is only one Affected Party, or if a Tax Event Upon Merger occurs and the
Burdened Party is the Affected Party, the Affected Party will, as a condition to
its right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, other
than immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii)          Two Affected Parties. If a Tax Event occurs and there are two
Affected Parties, each party will use all reasonable efforts to reach agreement
within 30 days after notice of such occurrence is given under Section 6(b)(i) to
avoid that Termination Event.

 

 11ISDA® 2002

 

 

(iv)         Right to Terminate.

(1)If:—



(A)         a transfer under Section 6(b)(ii) or an agreement under Section
6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

(B)          a Credit Event Upon Merger or an Additional Termination Event
occurs, or a Tax Event Upon Merger occurs and the Burdened Party is not the
Affected Party,

the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.

(2)           If at any time an Illegality or a Force Majeure Event has occurred
and is then continuing and any applicable Waiting Period has expired:—

(A)          Subject to clause (B) below, either party may, by not more than 20
days notice to the other party, designate (I) a day not earlier than the day on
which such notice becomes effective as an Early Termination Date in respect of
all Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions. Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.

(B)          An Affected Party (if the Illegality or Force Majeure Event relates
to performance by such party or any Credit Support Provider of such party of an
obligation to make any payment or delivery under, or to compliance with any
other material provision of, the relevant Credit Support Document) will only
have the right to designate an Early Termination Date under Section
6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or a Force
Majeure Event under Section 5(b)(ii)(2) following the prior designation by the
other party of an Early Termination Date, pursuant to Section 6(b)(iv)(2)(A), in
respect of less than all Affected Transactions.

(c)          Effect of Designation.

(i)           If notice designating an Early Termination Date is given under
Section 6(a) or 6(b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.

(ii)          Upon the occurrence or effective designation of an Early
Termination Date, no further payments or deliveries under Section 2(a)(i) or
9(h)(i) in respect of the Terminated Transactions will be required to be made,
but without prejudice to the other provisions of this Agreement. The amount, if
any, payable in respect of an Early Termination Date will be determined pursuant
to Sections 6(e) and 9(h)(ii).

 

 12ISDA® 2002

 

 

(d)          Calculations; Payment Date.

(i)            Statement. On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (l) showing, in reasonable detail, such calculations
(including any quotations, market data or information from internal sources used
in making such calculations), (2) specifying (except where there are two
Affected Parties) any Early Termination Amount payable and (3) giving details of
the relevant account to which any amount payable to it is to be paid. In the
absence of written confirmation from the source of a quotation or market data
obtained in determining a Close-out Amount, the records of the party obtaining
such quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.

(ii)           Payment Date. An Early Termination Amount due in respect of any
Early Termination Date will, together with any amount of interest payable
pursuant to Section 9(h)(ii)(2), be payable (1) on the day on which notice of
the amount payable is effective in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default and (2) on the day
which is two Local Business Days after the day on which notice of the amount
payable is effective (or, if there are two Affected Parties, after the day on
which the statement provided pursuant to clause (i) above by the second party to
provide such a statement is effective) in the case of an Early Termination Date
which is designated as a result of a Termination Event.

(e)          Payments on Early Termination. If an Early Termination Date occurs,
the amount, if any, payable in respect of that Early Termination Date (the
“Early Termination Amount”) will be determined pursuant to this Section 6(e) and
will be subject to Section 6(f).

(i)          Events of Default. If the Early Termination Date results from an
Event of Default, the Early Termination Amount will be an amount equal to (1)
the sum of (A) the Termination Currency Equivalent of the Close-out Amount or
Close-out Amounts (whether positive or negative) determined by the
Non-defaulting Party for each Terminated Transaction or group of Terminated
Transactions, as the case may be, and (B) the Termination Currency Equivalent of
the Unpaid Amounts owing to the Non-defaulting Party less (2) the Termination
Currency Equivalent of the Unpaid Amounts owing to the Defaulting Party. If the
Early Termination Amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of the Early Termination Amount to the
Defaulting Party.

(ii)          Termination Events. If the Early Termination Date results from a
Termination Event:—

(1)           One Affected Party. Subject to clause (3) below, if there is one
Affected Party, the Early Termination Amount will be determined in accordance
with Section 6(e)(i), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.

(2)           Two Affected Parties. Subject to clause (3) below, if there are
two Affected Parties, each party will determine an amount equal to the
Termination Currency Equivalent of the sum of the Close-out Amount or Close-out
Amounts (whether positive or negative) for each Terminated Transaction or group
of Terminated Transactions, as the case may be, and the Early Termination Amount
will be an amount equal to (A) the sum of (I) one-half of the difference between
the higher amount so determined (by party “X”) and the lower amount so
determined (by party “Y”) and (II) the Termination Currency Equivalent of the
Unpaid Amounts owing to X less (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to Y. If the Early Termination Amount is a positive number,
Y will pay it to X; if it is a negative number, X will pay the absolute value of
the Early Termination Amount to Y.

 

 13ISDA® 2002

 

 

(3)           Mid-Market Events. If that Termination Event is an Illegality or a
Force Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:—

(A)          if obtaining quotations from one or more third parties (or from any
of the Determining Party’s Affiliates), ask each third party or Affiliate (I)
not to take account of the current creditworthiness of the Determining Party or
any existing Credit Support Document and (II) to provide mid-market quotations;
and

(B)          in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.

(iii)          Adjustment for Bankruptcy. In circumstances where an Early
Termination Date occurs because Automatic Early Termination applies in respect
of a party, the Early Termination Amount will be subject to such adjustments as
are appropriate and permitted by applicable law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

(iv)          Adjustment for Illegality or Force Majeure Event. The failure by a
party or any Credit Support Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of Default under Section 5(a)(i)
or 5(a)(iii)(1) if such failure is due to the occurrence of an event or
circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a Transaction, constitute or give rise to an Illegality or
a Force Majeure Event. Such amount will (1) accrue interest and otherwise be
treated as an Unpaid Amount owing to the other party if subsequently an Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions and (2) otherwise accrue interest in accordance with
Section 9(h)(ii)(2).

(v)           Pre-Estimate. The parties agree that an amount recoverable under
this Section 6(e) is a reasonable pre-estimate of loss and not a penalty. Such
amount is payable for the loss of bargain and the loss of protection against
future risks, and, except as otherwise provided in this Agreement, neither party
will be entitled to recover any additional damages as a consequence of the
termination of the Terminated Transactions.

(f)           Set-Off. Any Early Termination Amount payable to one party (the
“Payee”) by the other party (the “Payer”), in circumstances where there is a
Defaulting Party or where there is one Affected Party in the case where either a
Credit Event Upon Merger has occurred or any other Termination Event in respect
of which all outstanding Transactions are Affected Transactions has occurred,
will, at the option of the Non-defaulting Party or the Non-affected Party, as
the case may be (“X”) (and without prior notice to the Defaulting Party or the
Affected Party, as the case may be), be reduced by its set-off against any other
amounts (“Other Amounts”) payable by the Payee to the Payer (whether or not
arising under this Agreement, matured or contingent and irrespective of the
currency, place of payment or place of booking of the obligation). To the extent
that any Other Amounts are so set off, those Other Amounts will be discharged
promptly and in all respects. X will give notice to the other party of any
set-off effected under this Section 6(f).

For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.

 

 14ISDA® 2002

 

 

If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).

 

7.  Transfer

Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:—

(a)          a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b)          a party may make such a transfer of all or any part of its interest
in any Early Termination Amount payable to it by a Defaulting Party, together
with any amounts payable on or with respect to that interest and any other
rights associated with that interest pursuant to Sections 8, 9(h) and 11.

Any purported transfer that is not in compliance with this Section 7 will be
void.

8.  Contractual Currency

(a)          Payment in the Contractual Currency. Each payment under this
Agreement will be made in the relevant currency specified in this Agreement for
that payment (the “Contractual Currency”). To the extent permitted by applicable
law, any obligation to make payments under this Agreement in the Contractual
Currency will not be discharged or satisfied by any tender in any currency other
than the Contractual Currency, except to the extent such tender results in the
actual receipt by the party to which payment is owed, acting in good faith and
using commercially reasonable procedures in converting the currency so tendered
into the Contractual Currency, of the full amount in the Contractual Currency of
all amounts payable in respect of this Agreement. If for any reason the amount
in the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.

(b)          Judgments. To the extent permitted by applicable law, if any
judgment or order expressed in a currency other than the Contractual Currency is
rendered (i) for the payment of any amount owing in respect of this Agreement,
(ii) for the payment of any amount relating to any early termination in respect
of this Agreement or (iii) in respect of a judgment or order of another court
for the payment of any amount described in clause (i) or (ii) above, the party
seeking recovery, after recovery in full of the aggregate amount to which such
party is entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using

 15ISDA® 2002

 

 

commercially reasonable procedures in converting the currency received into the
Contractual Currency, to purchase the Contractual Currency with the amount of
the currency of the judgment or order actually received by such party.

(c)          Separate Indemnities. To the extent permitted by applicable law,
the indemnities in this Section 8 constitute separate and independent
obligations from the other obligations in this Agreement, will be enforceable as
separate and independent causes of action, will apply notwithstanding any
indulgence granted by the party to which any payment is owed and will not be
affected by judgment being obtained or claim or proof being made for any other
sums payable in respect of this Agreement.

(d)          Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.

9.  Miscellaneous

(a)          Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with respect to its subject matter. Each of the
parties acknowledges that in entering into this Agreement it has not relied on
any oral or written representation, warranty or other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.

(b)          Amendments. An amendment, modification or waiver in respect of this
Agreement will only be effective if in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or by an exchange of electronic messages on an electronic
messaging system.

(c)          Survival of Obligations. Without prejudice to Sections 2(a)(iii)
and 6(c)(ii), the obligations of the parties under this Agreement will survive
the termination of any Transaction.

(d)          Remedies Cumulative. Except as provided in this Agreement, the
rights, powers, remedies and privileges provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided by law.

(e)          Counterparts and Confirmations.

(i)             This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission and by electronic messaging system), each of which will
be deemed an original.

(ii)            The parties intend that they are legally bound by the terms of
each Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement. The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.

(f)           No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.

(g)          Headings. The headings used in this Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

 16ISDA® 2002

 

 



 

(h)          Interest and Compensation.

 

(i)          Prior to Early Termination. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant
Transaction:—

 

(1)          Interest on Defaulted Payments. If a party defaults in the
performance of any payment obligation, it will, to the extent permitted by
applicable law and subject to Section 6(c), pay interest (before as well as
after judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the original
due date for payment to (but excluding) the date of actual payment (and
excluding any period in respect of which interest or compensation in respect of
the overdue amount is due pursuant to clause (3)(B) or (C) below), at the
Default Rate.

 

(2)         Compensation for Defaulted Deliveries. If a party defaults in the
performance of any obligation required to be settled by delivery, it will on
demand (A) compensate the other party to the extent provided for in the relevant
Confirmation or elsewhere in this Agreement and (B) unless otherwise provided in
the relevant Confirmation or elsewhere in this Agreement, to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as well as after judgment) on an amount equal to the fair
market value of that which was required to be delivered in the same currency as
that amount, for the period from (and including) the originally scheduled date
for delivery to (but excluding) the date of actual delivery (and excluding any
period in respect of which interest or compensation in respect of that amount is
due pursuant to clause (4) below), at the Default Rate. The fair market value of
any obligation referred to above will be determined as of the originally
scheduled date for delivery, in good faith and using commercially reasonable
procedures, by the party that was entitled to take delivery.

 

(3)          Interest on Deferred Payments. If:—

 

(A)           a party does not pay any amount that, but for Section 2(a)(iii),
would have been payable, it will, to the extent permitted by applicable law and
subject to Section 6(c) and clauses (B) and (C) below, pay interest (before as
well as after judgment) on that amount to the other party on demand (after such
amount becomes payable) in the same currency as that amount, for the period from
(and including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;

 

(B)            a payment is deferred pursuant to Section 5(d), the party which
would otherwise have been required to make that payment will, to the extent
permitted by applicable law, subject to Section 6(c) and for so long as no Event
of Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or

 

(C)            a party fails to make any payment due to the occurrence of an
Illegality or a Force Majeure Event (after giving effect to any deferral period
contemplated by clause (B) above), it will, to the extent permitted by
applicable law, subject to Section 6(c) and for so long as the event or
circumstance giving rise to that Illegality or Force Majeure Event

 



 17ISDA® 2002

 



 

continues and no Event of Default or Potential Event of Default with respect to
that party has occurred and is continuing, pay interest (before as well as after
judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the date the
party fails to make the payment due to the occurrence of the relevant Illegality
or Force Majeure Event (or, if later, the date the payment is no longer deferred
pursuant to Section 5(d)) to (but excluding) the earlier of the date the event
or circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.

 

(4)          Compensation for Deferred Deliveries. If:—

 

(A)          a party does not perform any obligation that, but for Section
2(a)(iii), would have been required to be settled by delivery;

 

(B)          a delivery is deferred pursuant to Section 5(d); or

 

(C)         a party fails to make a delivery due to the occurrence of an
Illegality or a Force Majeure Event at a time when any applicable Waiting Period
has expired,

 

the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to Section
6(c), compensate and pay interest to the other party on demand (after, in the
case of clauses (A) and (B) above, such delivery is required) if and to the
extent provided for in the relevant Confirmation or elsewhere in this Agreement.

 

(ii)         Early Termination. Upon the occurrence or effective designation of
an Early Termination Date in respect of a Transaction:—

 

(1)          Unpaid Amounts. For the purpose of determining an Unpaid Amount in
respect of the relevant Transaction, and to the extent permitted by applicable
law, interest will accrue on the amount of any payment obligation or the amount
equal to the fair market value of any obligation required to be settled by
delivery included in such determination in the same currency as that amount, for
the period from (and including) the date the relevant obligation was (or would
have been but for Section 2(a)(iii) or 5(d)) required to have been performed to
(but excluding) the relevant Early Termination Date, at the Applicable Close-out
Rate.

 

(2)          Interest on Early Termination Amounts. If an Early Termination
Amount is due in respect of such Early Termination Date, that amount will, to
the extent permitted by applicable law, be paid together with interest (before
as well as after judgment) on that amount in the Termination Currency, for the
period from (and including) such Early Termination Date to (but excluding) the
date the amount is paid, at the Applicable Close-out Rate.

 

(iii)        Interest Calculation. Any interest pursuant to this Section 9(h)
will be calculated on the basis of daily compounding and the actual number of
days elapsed.

 





 18ISDA® 2002

 

 

10.         Offices; Multibranch Parties

 

(a)          If Section 10(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an Office other than its head or
home office represents to and agrees with the other party that, notwithstanding
the place of booking or its jurisdiction of incorporation or organisation, its
obligations are the same in terms of recourse against it as if it had entered
into the Transaction through its head or home office, except that a party will
not have recourse to the head or home office of the other party in respect of
any payment or delivery deferred pursuant to Section 5(d) for so long as the
payment or delivery is so deferred. This representation and agreement will be
deemed to be repeated by each party on each date on which the parties enter into
a Transaction.

 

(b)          If a party is specified as a Multibranch Party in the Schedule,
such party may, subject to clause (c) below, enter into a Transaction through,
book a Transaction in and make and receive payments and deliveries with respect
to a Transaction through any Office listed in respect of that party in the
Schedule (but not any other Office unless otherwise agreed by the parties in
writing).

 

(c)         The Office through which a party enters into a Transaction will be
the Office specified for that party in the relevant Confirmation or as otherwise
agreed by the parties in writing, and, if an Office for that party is not
specified in the Confirmation or otherwise agreed by the parties in writing, its
head or home office. Unless the parties otherwise agree in writing, the Office
through which a party enters into a Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to the Transaction. Subject to Section
6(b)(ii), neither party may change the Office in which it books the Transaction
or the Office through which it makes and receives payments or deliveries with
respect to a Transaction without the prior written consent of the other party.

 

11.         Expenses

 

A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

 

12.         Notices

 

(a)          Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner described below (except that a notice or
other communication under Section 5 or 6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or e-mail details provided (see the Schedule) and
will be deemed effective as indicated:—

 

(i)            if in writing and delivered in person or by courier, on the date
it is delivered;

 

(ii)          if sent by telex, on the date the recipient’s answerback is
received;

 

(iii)         if sent by facsimile transmission, on the date it is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine);

 

(iv)         if sent by certified or registered mail (airmail, if overseas) or
the equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;

 

(v)           if sent by electronic messaging system, on the date it is
received; or

 



 19ISDA® 2002

 



 

(vi)          if sent by e-mail, on the date it is delivered,

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.

 

(b)         Change of Details. Either party may by notice to the other change
the address, telex or facsimile number or electronic messaging system or e-mail
details at which notices or other communications are to be given to it.

 

13.         Governing Law and Jurisdiction

 

(a)          Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

 

(b)        Jurisdiction. With respect to any suit, action or proceedings
relating to any dispute arising out of or in connection with this Agreement
(“Proceedings”), each party irrevocably:—

 

(i)           submits:—

 

(1)          if this Agreement is expressed to be governed by English law, to
(A) the non-exclusive jurisdiction of the English courts if the Proceedings do
not involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or

 

(2)          if this Agreement is expressed to be governed by the laws of the
State of New York, to the non-exclusive jurisdiction of the courts of the State
of New York and the United States District Court located in the Borough of
Manhattan in New York City;

 

(ii)         waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party; and

 

(iii)         agrees, to the extent permitted by applicable law, that the
bringing of Proceedings in any one or more jurisdictions will not preclude the
bringing of Proceedings in any other jurisdiction.

 

(c)          Service of Process. Each party irrevocably appoints the Process
Agent, if any, specified opposite its name in the Schedule to receive, for it
and on its behalf, service of process in any Proceedings. If for any reason any
party’s Process Agent is unable to act as such, such party will promptly notify
the other party and within 30 days appoint a substitute process agent acceptable
to the other party. The parties irrevocably consent to service of process given
in the manner provided for notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv).
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by applicable law.

 

(d)         Waiver of Immunities. Each party irrevocably waives, to the extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 



 20ISDA® 2002

 



 

14.          Definitions

 

As used in this Agreement:—

 

“Additional Representation” has the meaning specified in Section 3.

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Agreement” has the meaning specified in Section 1(c).

 

“Applicable Close-out Rate” means:—

 

(a)          in respect of the determination of an Unpaid Amount:—

 

(i)           in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

 

(ii)         in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate;

 

(iii)         in respect of obligations deferred pursuant to Section 5(d), if
there is no Defaulting Party and for so long as the deferral period continues,
the Applicable Deferral Rate; and

 

(iv)        in all other cases following the occurrence of a Termination Event
(except where interest accrues pursuant to clause (iii) above), the Applicable
Deferral Rate; and

 

(b)          in respect of an Early Termination Amount:—

 

(i)           for the period from (and including) the relevant Early Termination
Date to (but excluding) the date (determined in accordance with Section
6(d)(ii)) on which that amount is payable:—

 

(1)          if the Early Termination Amount is payable by a Defaulting Party,
the Default Rate;

 

(2)          if the Early Termination Amount is payable by a Non-defaulting
Party, the Non-default Rate; and

 

(3)          in all other cases, the Applicable Deferral Rate; and



 

 21ISDA® 2002

 



 

(ii)         for the period from (and including) the date (determined in
accordance with Section 6(d)(ii)) on which that amount is payable to (but
excluding) the date of actual payment:—

 

(1)           if a party fails to pay the Early Termination Amount due to the
occurrence of an event or circumstance which would, if it occurred with respect
to a payment or delivery under a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance, the Applicable Deferral Rate;

 

(2)           if the Early Termination Amount is payable by a Defaulting Party
(but excluding any period in respect of which clause (1) above applies), the
Default Rate;

 

(3)           if the Early Termination Amount is payable by a Non-defaulting
Party (but excluding any period in respect of which clause (1) above applies),
the Non-default Rate; and

 

(4)           in all other cases, the Termination Rate.

 

“Applicable Deferral Rate” means:—

 

(a)          for the purpose of Section 9(h)(i)(3)(A), the rate certified by the
relevant payer to be a rate offered to the payer by a major bank in a relevant
interbank market for overnight deposits in the applicable currency, such bank to
be selected in good faith by the payer for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;

 

(b)         for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the
definition of Applicable Close-out Rate, the rate certified by the relevant
payer to be a rate offered to prime banks by a major bank in a relevant
interbank market for overnight deposits in the applicable currency, such bank to
be selected in good faith by the payer after consultation with the other party,
if practicable, for the purpose of obtaining a representative rate that will
reasonably reflect conditions prevailing at the time in that relevant market;
and

 

(c)          for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv),
(b)(i)(3) and (b)(ii)(1) of the definition of Applicable Close-out Rate, a rate
equal to the arithmetic mean of the rate determined pursuant to clause (a) above
and a rate per annum equal to the cost (without proof or evidence of any actual
cost) to the relevant payee (as certified by it) if it were to fund or of
funding the relevant amount.

 

“Automatic Early Termination” has the meaning specified in Section 6(a).

 

“Burdened Party” has the meaning specified in Section 5(b)(iv).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.

 

“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realised under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in 

 



 22ISDA® 2002

 

 

Section 2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.

 

Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result. The Determining Party may determine
a Close-out Amount for any group of Terminated Transactions or any individual
Terminated Transaction but, in the aggregate, for not less than all Terminated
Transactions. Each Close-out Amount will be determined as of the Early
Termination Date or, if that would not be commercially reasonable, as of the
date or dates following the Early Termination Date as would be commercially
reasonable.

 

Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.

 

In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information:—

 

(i)          quotations (either firm or indicative) for replacement transactions
supplied by one or more third parties that may take into account the
creditworthiness of the Determining Party at the time the quotation is provided
and the terms of any relevant documentation, including credit support
documentation, between the Determining Party and the third party providing the
quotation;

 

(ii)          information consisting of relevant market data in the relevant
market supplied by one or more third parties including, without limitation,
relevant rates, prices, yields, yield curves, volatilities, spreads,
correlations or other relevant market data in the relevant market; or

 

(iii)         information of the types described in clause (i) or (ii) above
from internal sources (including any of the Determining Party’s Affiliates) if
that information is of the same type used by the Determining Party in the
regular course of its business for the valuation of similar transactions.

 

The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilised. Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.

 

Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).

 

Commercially reasonable procedures used in determining a Close-out Amount may
include the following:—

 

(1)          application to relevant market data from third parties pursuant to
clause (ii) above or information from internal sources pursuant to clause (iii)
above of pricing or other valuation models that are, at the time of the
determination of the Close-out Amount, used by the Determining Party in the
regular course of its business in pricing or valuing transactions between the
Determining Party and unrelated third parties that are similar to the Terminated
Transaction or group of Terminated Transactions; and



 

 23ISDA® 2002

 



 

(2)           application of different valuation methods to Terminated
Transactions or groups of Terminated Transactions depending on the type,
complexity, size or number of the Terminated Transactions or group of Terminated
Transactions.

 

“Confirmation” has the meaning specified in the preamble.

 

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

 

“Contractual Currency” has the meaning specified in Section 8(a).

 

“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Cross-Default” means the event specified in Section 5(a)(vi).

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Designated Event” has the meaning specified in Section 5(b)(v).

 

“Determining Party” means the party determining a Close-out Amount.

 

“Early Termination Amount” has the meaning specified in Section 6(e).

 

“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).

 

“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.

 

“English law” means the law of England and Wales, and “English” will be
construed accordingly.

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Force Majeure Event” has the meaning specified in Section 5(b).

 

“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).

 

“Illegality” has the meaning specified in Section 5(b).

 



 24ISDA® 2002

 



 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and “unlawful” will be construed accordingly.

 

“Local Business Day” means (a) in relation to any obligation under Section
2(a)(i), a General Business Day in the place or places specified in the relevant
Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.

 

“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.

 

“Master Agreement” has the meaning specified in the preamble.

 

“Merger Without Assumption” means the event specified in Section 5(a)(viii).

 

“Multiple Transaction Payment Netting” has the meaning specified in Section
2(c).

 

“Non-affected Party” means, so long as there is only one Affected Party, the
other party.

 

“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Other Amounts” has the meaning specified in Section 6(f).

 





 25ISDA® 2002

 





 

“Payee” has the meaning specified in Section 6(f).

 

“Payer” has the meaning specified in Section 6(f).

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Proceedings” has the meaning specified in Section 13(b).

 

“Process Agent” has the meaning specified in the Schedule.

 

“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Schedule” has the meaning specified in the preamble.

 

“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Specified Entity” has the meaning specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).

 



 26ISDA® 2002

 

 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means, with respect to any Early Termination Date, (a)
if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.

 

“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and (b)
otherwise, euro if this Agreement is expressed to be governed by English law or
United States Dollars if this Agreement is expressed to be governed by the laws
of the State of New York.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.

 

“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Threshold Amount” means the amount, if any, specified as such in the Schedule.

 

“Transaction” has the meaning specified in the preamble.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii) or due but for Section 5(d)) to such party under Section 2(a)(i) or
2(d)(i)(4) on or prior to such Early Termination Date and which remain unpaid as
at such Early Termination Date, (b) in respect of each Terminated Transaction,
for each obligation under Section 2(a)(i) which was (or would have been but for
Section 2(a)(iii) or 5(d)) required to be settled by delivery to such party on
or prior to such Early Termination Date and which has not been so settled as at
such Early Termination Date, an amount equal to the fair market value of that
which was (or would have been) required to be delivered and (c) if the Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions, any Early Termination Amount due prior to such Early
Termination Date and which remains unpaid as of such Early Termination Date, in
each case together with any amount of interest accrued or other

 

 27ISDA® 2002

 

 

compensation in respect of that obligation or deferred obligation, as the case
may be, pursuant to Section 9(h)(ii)(1) or (2), as appropriate. The fair market
value of any obligation referred to in clause (b) above will be determined as of
the originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(e) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.

 

“Waiting Period” means:—

 

(a)           in respect of an event or circumstance under Section 5(b)(i),
other than in the case of Section 5(b)(i)(2) where the relevant payment,
delivery or compliance is actually required on the relevant day (in which case
no Waiting Period will apply), a period of three Local Business Days (or days
that would have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and

 

(b)           in respect of an event or circumstance under Section 5(b)(ii),
other than in the case of Section 5(b)(ii)(2) where the relevant payment,
delivery or compliance is actually required on the relevant day (in which case
no Waiting Period will apply), a period of eight Local Business Days (or days
that would have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

      Citibank, N.A.   Cheltenham Funding LLC (Name of Party)   (Name of Party)

 

By: /s/ Scott L. Flood   By: /s/ Gerald F. Stahlecker   Name:  Scott L. Flood  
  Name:  Gerald F. Stahlecker   Title:    Vice President     Title:    Executive
Vice President   Date:     Date:    January 19, 2016

 

 28ISDA® 2002

 

 





 

Execution Copy





  SCHEDULE   to the   ISDA 2002 Master Agreement   dated as of January 19, 2016
  between   CITIBANK, N.A., a national banking association organized under the
laws of the United States (“Party A”)   and   CHELTENHAM FUNDING LLC, a limited
liability company formed under the laws of the State of Delaware (“Party B”)  
Part 1 Termination Provisions



 

In this Agreement:

 

(a)          “Specified Entity” means:

 

(i)           in relation to Party A, for the purpose of Section 5(a)(v) of this
Agreement, Citigroup Global Markets Limited, Citigroup Global Markets Inc.,
Citigroup Global Markets Commercial Corp., Citicorp Securities Services, Inc.,
Citibank Europe PLC, Citigroup Financial Products Inc., Citigroup Global Markets
Deutschland AG, Citigroup Energy Inc., Citibank Canada, Citigroup Energy Canada
ULC, Citibank International Limited and Citibank Japan Ltd. (individually a
“Section 5(a)(v) Affiliate”), and for all other purposes not applicable; and

 

(ii)           in relation to Party B, for the purpose of Sections 5(a)(v),
5(a)(vi), 5(a)(vii) and 5(b)(v) of this Agreement, FS Investment Corporation IV,
a Maryland corporation (the “Party B Investor”).

 

(b)          “Specified Transaction” will have the meaning specified in Section
14 of this Agreement. For purposes of clause (c) of such definition, Specified
Transaction includes any securities options,

 

 

 

 

margin loans, short sales, and any other similar transaction now existing or
hereafter entered into between Party A or any Section 5(a)(v) Affiliate, on the
one hand, and Party B or any Specified Entity of Party B, on the other hand.

 

(c)          The “Cross Default” provisions of Section 5(a)(vi) will apply to
Party A and will apply to Party B; provided that, notwithstanding the foregoing,
an Event of Default shall not occur under either (1) or (2) therein if (a) the
event or condition referred to in (1) or the failure to pay referred to in (2)
is a failure to pay caused by an error or omission of an administrative or
operational nature; (b) funds were available to such party to enable it to make
the relevant payment when due; and (c) such relevant payment is made within
three Local Business Days following the discovery of the error or failure.

 

For purposes of Section 5(a)(vi), the following provisions apply:

 

“Specified Indebtedness” shall have the meaning set forth in Section 14 of this
Agreement; provided that Specified Indebtedness shall not include deposits
received in the course of a party’s ordinary banking business.

 

“Threshold Amount” means

 

(i) with respect to Party A, 2% of the stockholders’ equity of Party A; 

(ii) with respect to Party B, USD100,000; and 

(iii) with respect to the Party B Investor, the lesser of USD10,000,000 and 2%
of the Net Asset Value of the Party B Investor;

 

including the U.S. Dollar equivalent on the date of any default, event of
default or other similar condition or event of any obligation stated in any
other currency.

 

For purposes of the above, stockholders’ equity shall be determined by reference
to the relevant party’s most recent consolidated (quarterly, in the case of a
U.S. organized party) balance sheet and shall include, in the case of a U.S.
organized party, legal capital, paid-in capital, retained earnings and
cumulative translation adjustments. Such balance sheet shall be prepared in
accordance with accounting principles that are generally accepted in such
party’s country of organization.

 

For purposes of the above, “Net Asset Value” means, in relation to the Party B
Investor, its net asset value calculated in accordance with the requirements of
the Investment Company Act of 1940, as amended, and all applicable rules and
regulations promulgated under the U.S. Federal securities laws, including
Regulation S-X.

 

(d)         The “Credit Event Upon Merger” provisions of Section 5(b)(v) of this
Agreement will apply to Party A and will apply to Party B (and to the Party B
Investor).

 

(e)         The “Automatic Early Termination” provisions of Section 6(a) will
not apply to Party A and will not apply to Party B.

 

2

 

 



(f)             “Termination Currency” means United States Dollars.

 

(g)            “Additional Termination Event“: The following shall constitute
Additional Termination Events (and, with respect to each such Additional
Termination Event other than that provided under clause (14) below, Party B will
be the sole Affected Party, and all Transactions will be Affected Transactions):

 

          (1)           Without Party A’s prior written consent, (x) the Party B
Investor changes its jurisdiction of organization and/or organizational form
from a corporation incorporated under the laws of the State of Maryland or (y)
any amendment, supplement or other modification is made to the articles of
incorporation or bylaws of the Party B Investor, in each case, to the extent
such change, amendment, supplement or other modification has, or could
reasonably be expected to have, a Material Adverse Effect.

 

          (2)           Without Party A’s prior written consent, (x) Party B
changes its jurisdiction of organization and/or organizational form from a
limited liability company formed under the laws of the State of Delaware or (y)
any amendment, supplement or other modification is made to the limited liability
company agreement of Party B, in each case, to the extent such change,
amendment, supplement or other modification has, or could reasonably be expected
to have, a Material Adverse Effect.

 

          (3)           The Party B Investor ceases to be the sole owner,
beneficially and of record, of all of the equity ownership interests issued by
Party B.

 

          (4)           The Party B Investor or any legal successor thereto (the
“Manager”) ceases to be the manager of Party B or ceases to have authority to
enter into transactions pursuant to this Agreement on behalf of Party B and
shall not have been replaced by another person or entity as to which Party A has
not made an objection, having a reasonable basis, in writing within 10 Business
Days following notice.

 

          (5)           The Party B Investor fails to maintain FSIC IV Advisor,
LLC, or a successor thereto acceptable to Party A in its sole discretion (the
“Investment Advisor”) as its sole investment adviser.

 

          (6)           The Investment Advisor fails to maintain GSO/Blackstone
Debt Funds Management LLC (“GDFM”) or an Affiliate thereof, or a successor
thereto acceptable to Party A in its sole discretion, as the sole sub-adviser to
the Investment Advisor in managing the investment and reinvestment of the assets
of the Party B Investor.

 

          (7)           Party B fails to comply with its investment strategies
and/or restrictions as in effect on the date hereof to the extent such
non-compliance has, or could reasonably be expected to have, a Material Adverse
Effect.

 

          (8)           Party B incurs, assumes or otherwise becomes liable in
respect of any Specified Indebtedness (other than any Specified Indebtedness
arising under any Transaction hereunder).

        

3

 

 

          (9)             The Party B Investor or Party B shall dissolve or
liquidate.

 

          (10)           There occurs any material change to or departure from a
Fundamental Policy of the Party B Investor or Party B that relates to Party B’s
performance of its obligations under this Agreement without the prior consent of
Party A (which consent shall not be unreasonably withheld).

 

          (11)           The Party B Investor violates Section 18, as modified
by Section 61, of the 1940 Act.

 

          (12)           The Party B Investor violates Section 55(a) of the 1940
Act.

 

          (13)           The Party B Investor’s election to be subject to the
provisions of Sections 55 through 65 of the 1940 Act pursuant to Section 54(a)
of the 1940 Act is revoked by order of the Securities and Exchange Commission or
is withdrawn by the Party B Investor pursuant to Section 54(c) of the 1940 Act.

 

          (14)           If, after the parties hereto have entered into one or
more Transactions, (x) due to the adoption of or any change in any applicable
law or regulation (including, without limitation, a change with respect to
Section 18 of the 1940 Act or any rule or regulation promulgated thereunder) or
(y) due to the announcement of or any change in the interpretation by any court,
tribunal or regulatory authority with competent jurisdiction of any applicable
law or regulation (including any action taken by the U.S. Securities Exchange
Commission), Party B determines that it will, or has, become illegal for Party B
or materially detrimental to Party B’s interests to perform its obligations in
respect of one or more such Transactions. For purposes of this Additional
Termination Event, both parties hereto will be the Affected Parties and all
Transactions will be Affected Transactions.

 

As used herein:

 

“1940 Act” means the Investment Company Act of 1940, as amended.

 

“Fundamental Policy” means any policies of the Party B Investor that may not be
changed without the vote of the owners of shares of common stock of the Party B
Investor.

 

“Material Adverse Effect” means a material adverse effect on (a) the ability of
Party B or its Credit Support Provider to perform any of its obligations under
this Agreement or any Credit Support Document to which Party B or its Credit
Support Provider is a party, (b) the rights of or benefits available to Party A
under this Agreement or any Credit Support Document to which Party B or its
Credit Support Provider is a party, (c) the authority of the Manager to act as
Party B’s agent in entering into and confirming Transactions and in receiving
notices to Party B under this Agreement or (d) whether any Transaction shall be
consistent with the then-current and applicable investment policies, trading
strategies and/or restrictions of Party B and the Party B Investor.

 

4

 



 

Part 2

Tax Representations

 

(a)           Payer Representations. For the purpose of Section 3(e) of this
Agreement, Party A will make the following representation and Party B will make
the following representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to Section
4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or documents under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

 

(b)           Payee Representations. For the purpose of Section 3(f) of this
Agreement, Party A and Party B make the representations specified below, if any:

 

The following representations will apply to Party A:

 

It is a national banking association organized under the laws of the United
States, and its U.S. taxpayer identification number is 13-5266470.

 

It is “exempt” within the meaning of Treasury Regulation sections 1.6041-3(p)
and 1.6049-4(c) from information reporting on Form 1099 and backup withholding.

 

The following representations will apply to Party B:

 

Party B is a limited liability company organized under the laws of the State of
Delaware.

 

Party B is a disregarded entity for U.S. Federal income tax purposes.

 

The Party B Investor is a corporation incorporated under the laws of the State
of Maryland, and its U.S. taxpayer identification number is 47-3258730.

 

The Party B Investor is a regulated investment company for U.S. Federal income
tax purposes.

 

5

 



 

 





 

Part 3
Agreement to Deliver Documents


For the purpose of Section 4(a) of this Agreement:

I. Tax forms, documents or certificates to be delivered are:







Party required to   Form/Document/   Date by which to deliver document  
Certificate   Be delivered Party A   An executed IRS Form W-9 (or any successor
form) (together with any required attachments) with respect to Party A.   Upon
execution and delivery of this Agreement; and promptly upon learning that any
form previously provided by such party has become obsolete or incorrect.        
  Party B   An executed IRS Form W-9 (or any successor form) (together with any
required attachments) with respect to the Party B Investor, indicating Party B
as the disregarded entity name with respect to the Party B Investor.   Upon
execution and delivery of this Agreement; and promptly upon learning that any
form previously provided by such party has become obsolete or incorrect.





 

II. Other documents to be delivered are:

 



              Party required
to deliver
document   Form/Document/
Certificate   Date by which to
be delivered   Covered by
Section 3(d) Party A and Party B   Evidence reasonably satisfactory to the other
party of the (i) authority of such party to enter into this Agreement, each
Credit Support Document to which it is a party and any Transactions and (ii) the
authority and genuine signature of the individual signing this Agreement on
behalf of such party to execute the same.   Upon execution and delivery of this
Agreement and, if requested by the other party, as soon as practicable after
execution of any Confirmation of any other Transaction.   Yes

 



6

 



 



              Party B   Evidence reasonably satisfactory to the other party of
the (i) authority of such party to enter into the Party B Investor Guarantee and
(ii) the authority and genuine signature of the individual signing the Party B
Investor Guarantee on behalf of such party to execute the same.   Upon execution
and delivery of this Agreement.   Yes               Party B   The annual report
of the Party B Investor containing audited consolidated financial statements
prepared in accordance with accounting principles that are generally accepted in
the United States of America and certified by independent certified public
accountants for each fiscal year.   As soon as available and in any event within
120 days (or as soon as practicable after becoming publicly available) after the
end of each of the Party B Investor’s fiscal years.   Yes; provided that the
phrase “is, as of the date of the information, true, accurate and complete in
every material respect” in Section 3(d) shall be deleted and the phrase “fairly
presents, in all material respects, the financial condition and results of
operations as of their respective dates and for the respective periods covered
thereby” shall be inserted in lieu thereof.

 



7

 



 



              Party B   The unaudited consolidated financial statements, the
consolidated balance sheet and related statements of income of the Party B
Investor for each of the first three fiscal quarters of each fiscal year
prepared in accordance with accounting principles that are generally accepted in
the United States of America.   As soon as available and in any event within 60
days (or as soon as practicable after becoming publicly available) after the end
of each of the Party B Investor’s fiscal quarters.   Yes; provided that the
phrase “is, as of the date of the information, true, accurate and complete in
every material respect” in Section 3(d) shall be deleted and the phrase “fairly
presents, in all material respects, the financial condition and results of
operations as of their respective dates and for the respective periods covered
thereby” shall be inserted in lieu thereof.               Party B   Certified
copies of (a) the articles of incorporation and bylaws of the Party B Investor;
(b) the limited liability company agreement of Party B, (c) the Investment
Management Agreement between Party B and the Manager, (d) the Investment
Advisory and Administrative Services Agreement dated September 21, 2015 between
the Party B Investor and the Investment Advisor and (e) the Investment Sub-
Advisory Agreement dated September 21, 2015 between the Investment Advisor and
GDFM.   Upon execution and delivery of this Agreement and as soon as practicable
after any amendment, supplement or other modification of any thereof.   Yes

 



8

 

 

              Party B   A confirmation, addressed to Party A, from each of the
Investment Advisor and GDFM to the effect that no advice given by Party A or its
Affiliates shall form a primary basis for any investment advice provided by it
relating to any Transaction under or in connection with this Agreement, that
neither Party A nor any of its Affiliates is or shall be a fiduciary or advisor
with respect to the Party B Investor or Party B and that no amounts paid or to
be paid to Party A or its Affiliates are attributable to any advice provided by
Party A or its Affiliates.   Upon execution and delivery of this Agreement.  
Yes               Party A   A duly executed copy of each Credit Support Document
in relation to Party A specified in Part 4(f) of this Schedule.   Upon execution
and delivery of this Agreement.   No               Party B   A duly executed
copy of each Credit Support Document in relation to Party B specified in Part
4(f) of this Schedule.   Upon execution and delivery of this Agreement.   No    
          Party B   Such other documents that may be reasonably requested by
Party A from time to time.   As per written request by Party A.   Yes

 

 



9

 

 



Part 4

Miscellaneous

 

(a)            Addresses for Notices. For the purpose of Section 12(a) of this
Agreement:

 

Address for notices or communications to Party A:  





      Address: Capital Markets Documentation Unit     388 Greenwich Street, 17th
Floor     New York, New York  10013           Attention:        Director
Derivatives Operations         Facsimile No.:  212-816-5550           (For all
purposes)         Address for notices or communications to Party B:        
Address: Cheltenham Funding LLC  
c/o FS Investment Corporation IV  
201 Rouse Boulevard  
Philadelphia, PA 19112
Attention:  Gerald F. Stahlecker  
Phone:  215-495-1169
Fax:  215-222-4649
Email: jerry.stahlecker@franklinsquare.com  

 

10

 

 

        With copy to:           GSO Capital Partners
345 Park Ave.,  
New York, N.Y. 10154           Attention: Angelina Perkovic
angelina.perkovic@gsocap.com
Phone: 212-503-2146
Fax: 212-503-6921           - and -           Alice Taormina
alice.taormina@gsocap.com
Phone: 212-503-2148  

 

(b)          Process Agent. For the purpose of Section 13(c) of this Agreement:

 

Party A appoints as its Process Agent: Not Applicable

Party B appoints as its Process Agent: Not Applicable

 

(c)          Offices. The provisions of Section 10(a) will apply to this
Agreement.

 

(d)          Multibranch Party. For the purpose of Section 10(b) of this
Agreement:

 

Party A is a Multibranch Party and may enter into a Transaction through any of
the following offices: New York, London, Singapore and Sydney.

 

Party B is not a Multibranch Party.

 

(e)          Calculation Agent. The Calculation Agent will be Party A unless
otherwise specified in a Confirmation in reference to the relevant Transaction.

 



11

 



 

(f)          Credit Support Document.

 

(i)           In relation to Party A, the Credit Support Annex dated as of the
date hereof and attached hereto between the parties hereto; and

 

(ii)         In relation to Party B, (1) the Credit Support Annex dated as of
the date hereof and attached hereto between the parties hereto, (2) the Account
Control Agreement referred to in said Credit Support Annex and (3) the guarantee
dated as of the date hereof (the “Party B Investor Guarantee”) made by the Party
B Investor in favor of Party A.

 

(g)          Credit Support Provider.

 

(i)          In relation to Party A, none; and

 

(ii)         In relation to Party B, so long as the Party B Investor Guarantee
remains in effect, the Party B Investor.

 

(h)         Governing Law. This Agreement shall be construed in accordance with,
and this Agreement and all matters arising out of or relating in any way
whatsoever to this Agreement (whether in contract, tort or otherwise) shall be
governed by, the law of the State of New York.

 

(i)          Jurisdiction. Section 13(b)(i) of this Agreement is hereby amended
by deleting in line 2 of paragraph 2 the word “non-” and by deleting paragraph
(iii) thereof. The following shall be added at the end of Section 13(b):
“Nothing in this provision shall prohibit a party from bringing an action to
enforce a money judgment in any other jurisdiction.”

 

(j)           “Affiliate” will have the meaning specified in Section 14 of this
Agreement.

 

(k)          Absence of Litigation. For the purpose of Section 3(c), “Specified
Entity” means in relation to Party A, any Affiliate of Party A, and in relation
to Party B, each Specified Entity referred to in Part 1 of this Schedule.

 

(l)           No Agency. The provisions of Section 3(g) will apply to this
Agreement.

 

(m)        Additional Representation will apply. Section 3(a) of this Agreement
is hereby amended by the deletion of “and” at the end of Section 3(a)(iv); the
substitution of a semi-colon for the period at the end of Section 3(a)(v) and
the addition of Sections 3(a)(vi) to (viii), as follows:

 

“(vi)      Relationship Between Parties. Each party will be deemed to represent
to the other party on the date on which it enters into a Transaction that
(absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for that Transaction):

 

(1)           No Reliance. It is acting for its own account, and it has made its
own independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon

 



12

 

 

advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of that Transaction.

 

(2)           Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the financial and
other risks of that Transaction.

 

(3)           Status of Parties. The other party is not acting as a fiduciary
for or an advisor to it in respect of that Transaction.

 

(vii)       Eligible Contract Participant. (a) It is an “eligible contract
participant” within the meaning of Section 1a of the Commodity Exchange Act, as
amended (the “CEA”), (b) this Agreement and each Transaction are subject to
individual negotiation by each party, and (c) neither this Agreement nor any
Transaction will be executed or traded on a “trading facility” within the
meaning of Section 1a of the CEA.

 

(viii)      ERISA. The assets that are used in connection with the execution,
delivery and performance of this Agreement and the Transactions entered into
pursuant hereto are not the assets of an employee benefit or other plan subject
to Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), a plan described in Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), an entity whose underlying assets include “plan
assets” by reason of Department of Labor regulation section 2510.3-101, or a
governmental plan that is subject to any federal, state, or local law that is
substantially similar to the provisions of Section 406 of ERISA or Section 4975
of the Code.”

 

(n)          “Netting of Payments” Either party may notify the other in writing,
not less than one Local Business Day in advance of one or more Scheduled Payment
Dates, that with regard to payments due on that date, Multiple Transaction
Payment Netting will apply; provided that no such notice shall be required with
respect to any Transaction if the related Confirmation expressly provides that
Multiple Transaction Payment Netting will apply. Except to the extent that such
advance written notice shall have been given or as is specified in a related
Confirmation, subparagraph Multiple Transaction Payment Netting will not apply
for purposes of Section 2(c) of this Agreement.

 



13

 





 

Part 5

Other Provisions

 

(a)           Waiver of Right to Trial by Jury. EACH PARTY HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each party hereby (i) certifies that
no representative, agent or attorney of the other has represented, expressly or
otherwise, that the other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this paragraph.

 

(b)           Severability. Except as otherwise provided in Sections 5(b)(i) or
5(b)(ii) in the event that any one or more of the provisions contained in this
Agreement should be held invalid, illegal, or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor, in good faith negotiations, to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

(c)           Netting. In the event that any Terminated Transaction cannot be
aggregated and netted against all other Terminated Transactions under Section
6(e) of this Agreement, such excluded Terminated Transactions shall be
aggregated and netted amongst themselves to the fullest extent permitted by law.

 

(d)           Escrow Payments. If by reason of the time difference between the
cities in which payments are to be made, it is not possible for simultaneous
payments to be made on any date on which both parties are required to make
payments hereunder, either party may at its option and in its sole discretion
notify the other party that payments on that date are to be made in escrow. In
this case the deposit of the payment due earlier on that date shall be made by
2:00 p.m. (local time at the place for the earlier payment) on that date with an
escrow agent selected by the party giving the notice, accompanied by irrevocable
payment instructions (i) to release the deposited payment to the intended
recipient upon receipt by the escrow agent of the required deposit of the
corresponding payment from the other party on the same date accompanied by the
irrevocable payment instructions to the same effect or (ii) if the required
deposit of the corresponding payment is not made on that same date, to return
the payment deposited to the party that paid it into escrow. The party that
elects to have payments made in escrow shall pay the costs of the escrow
arrangements and shall cause those arrangements to provide that the intended
recipient of the payment due to be deposited first shall be entitled to interest
on that deposited payment for each day in the period of its deposit at the rate
offered by the escrow agent for that day for overnight deposits in the relevant
currency in the office where it holds that deposited payment (at 11:00 a.m.
local time on that day) if that payment is not released by 5:00 p.m. on the date
it is deposited for any reason other than the intended recipients’ failure to
make the escrow deposit it is required to make hereunder in a timely fashion.

 

(e)           Recording of Conversations. Each party hereto consents to the
recording of its telephone conversations relating to this Agreement or any
potential Transaction.

 



14

 

 

(f)          [Intentionally Omitted]

 

(g)         2002 Master Agreement Protocol. The parties agree that the
definitions and provisions contained in Annexes 1 to 16 and Section 6 of the
2002 Master Agreement Protocol published by the International Swaps and
Derivatives Association, Inc. on 15th July 2003 are incorporated into and apply
to this Agreement.

 

(h)         Additional Party B Representations. Section 3 of this Agreement is
hereby amended by the addition of the following representations (which shall be
made solely by Party B to Party A):

 

(h)          Compliance with Investment Policies. The execution, delivery, and
performance by Party B of this Agreement and each Confirmation does not conflict
with or violate the investment policies, trading strategies and/or restrictions
of the Party B Investor as set forth in the offering and organizational
documents, in each case as in effect from time to time, of the Party B Investor.

 

(i)           Manager Authorized as Agent. The Manager is duly authorized to act
as Party B’s agent in entering into and confirming Transactions and receiving
notices to Party B under this Agreement, and the Manager’s entering into or
confirmation of any Transaction shall be sufficient to bind Party B, with the
result that Party B’s signature shall not be required on any Confirmation.

 

(j)           Compliance with 1940 Act. The Party B Investor has elected to be
subject to the provisions of Sections 55 through 65 of the 1940 Act pursuant to
Section 54(a) of the 1940 Act. Party B will enter into any Transaction in
compliance with its investment policies; the execution of this Agreement by
Party B, the entry by Party B into any Transaction hereunder, and the
performance of its obligations hereunder and under each Transaction, will not
result in a violation by the Party B Investor of any provision of the 1940 Act
applicable to business development companies. The Party B Investor has disclosed
in its prospectus or other offering documents that it may enter into
transactions of the type contemplated by this Agreement, to the extent required
by applicable laws and regulations. The Board of Directors of the Party B
Investor, or its equivalent, has given all necessary approvals for the Party B
Investor (either directly or through a subsidiary) to enter into this Agreement
and any Transaction. The Party B Investor is not a person of which Party A is an
“affiliated person”, or an affiliated person of an affiliated person, within the
meaning of Section 2(a)(3) of the 1940 Act.

 

(k)          Assets of Party B. All of the assets of Party B are available to
satisfy the obligations of Party B under this Agreement.

 

(l)           Obligations Pari Passu. The obligations of Party B to Party A
under this Agreement rank at least pari passu with all other senior unsecured
indebtedness of Party B.

 

Party B covenants that (i) it will not take any action during the term of any
Transaction that would render any of the representations and warranties in this
Part 5(h) untrue and (ii) it will take all

 



15

 

 

necessary action during the term of each Transaction to cause such
representations and warranties to continue at all times to be true.

 

(i)          Manager Representations. The following representations shall be
made by the Manager in accordance with Section 3 of this Agreement as if the
Manager was a party to this Agreement:

 

“(i) Manager Representations. The Manager represents and warrants to Party A (x)
that it is duly authorized to act as Party B’s agent in entering into and
confirming Transactions and in receiving notices to Party B under this
Agreement, and (y) that any Transaction shall be entered into in accordance with
the applicable investment policies, trading strategies and/or restrictions of
Party B and the Party B Investor as are then in effect.

 

(ii) No Investment Advice from Party A. The Manager represents and agrees that
no advice given by Party A or its Affiliates shall form a primary basis for any
decision by or on behalf of the Manager relating to any Transaction under or in
connection with this Agreement, that neither Party A nor any of its Affiliates
is or shall be a fiduciary or advisor with respect to the Manager or Party B and
that no amounts paid or to be paid to Party A or its Affiliates are attributable
to any advice provided by Party A or its Affiliates.”

 

(j)           Additional Party B Covenant. For purposes of Section 4 of this
Agreement, the following shall be added immediately following paragraph (e)
thereof:

 

“(f) Notification Requirements. Party B shall notify Party A in writing
immediately upon the occurrence of any of the following: (i) any Additional
Termination Event in relation to Party B, (ii) a material change in the
investment policies of Party B or the Party B Investor as they relate to
derivatives transactions, borrowing, leverage or other matters arising under
Section 18 of the 1940 Act (as modified by Section 61 of the 1940 Act) and
Section 55(a) of the 1940 Act; (iii) the entry by Party B, the Party B Investor
or the Manager into an agreement that would result in the merger, change in
control or reorganization of Party B, the Party B Investor or the Manager; (iv)
Party B or the Party B Investor or the Manager becomes aware of the commencement
of litigation or regulatory action against Party B, the Party B Investor or the
Manager that has, or could reasonably be expected to have, a Material Adverse
Effect; or (v) the independent public accountant of the Party B Investor
resigns, is dismissed, or issues a report on the Party B Investor’s financial
statements that contains an adverse opinion or disclaimer of opinion, or issues
an opinion that is qualified or modified as to uncertainty, audit scope or audit
principles.”

 

(k)          [Intentionally Omitted].

 

(l)          Recourse Limited to Party B. Notwithstanding anything to the
contrary contained in this Agreement, the Schedule or any Confirmation or other
document issued or delivered in connection with any Transaction entered into
under this Agreement, any amounts owed or liabilities incurred by Party B
hereunder or in respect of any Transaction entered into under this Agreement,
shall be satisfied solely from the assets of Party B and no recourse whether by
set-off or otherwise, shall be had to the assets of the Manager or any director,
officer or employee or partner of Party B or the

 



16

 



 

Manager or any of their Affiliates, except that the foregoing will not limit
service of process on Party B by delivery of notice on its behalf to Party B.

 

(m)         Limitation on Liability. No party shall be required to pay or be
liable to the other party for any consequential, indirect or punitive damages,
opportunity costs or lost profits; provided that the foregoing shall not limit
any party’s obligation to make any amount otherwise payable in accordance with
the express provisions of this Agreement.

 

(n)          Foreign Account Tax Compliance Act. The parties agree that the
definitions and provisions contained in the ISDA 2012 FATCA Protocol as
published by the International Swaps and Derivatives Association, Inc. on August
15, 2012, are incorporated into and apply to this Agreement as if set forth in
full herein.

 

(o)           ISDA 2010 Short Form HIRE Act Protocol. The parties agree that
solely as between Party A and Party B, the definitions and provisions contained
in the Attachment to the ISDA 2010 Short Form HIRE Act Protocol published by the
International Swaps and Derivatives Association, Inc. on November 30, 2010
(“Short Form Protocol Attachment”) will be deemed to be incorporated herein,
mutatis mutandis, as though such definitions and provisions were set out in full
herein, with any such conforming changes as are necessary to deal with what
would otherwise be inappropriate or incorrect cross references. The parties
further agree that the Implementation Date (as such term is defined in the Short
Form Protocol Attachment) shall be the date of execution of this Agreement.

 



17

 



  



IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document. 





              CITIBANK, N.A.   CHELTENHAM FUNDING LLC           By: /s/ Scott L.
Flood   By: /s/ Gerald F. Stahlecker     Name: Scott L. Flood     Name: Gerald
F. Stahlecker   Title: Vice President     Title: Executive Vice President      
      FS INVESTMENT CORPORATION IV, in its
individual capacity in respect of the representations
made by the Manager in Part 5(i) of this Schedule.             By: /s/ Gerald F.
Stahlecker         Name: Gerald F. Stahlecker       Title: Executive Vice
President       Date: January 19, 2016

  

ISDA Master Schedule – Signature Page

 

 



(Bilateral Form) (ISDA Agreements Subject to New York Law Only)

ISDA®



International Swaps and Derivatives Association, Inc.

 

CREDIT SUPPORT ANNEX

 

to the Schedule to the

            2002 ISDA Master Agreement             dated as of  January 19, 2016
   

 

between

        Citibank, N.A. and Cheltenham Funding LLC           (“Party A”)  
(“Party B”)  

 

This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.

 

Accordingly, the parties agree as follows:—

 

Paragraph 1. Interpretation

 

(a)          Definitions and Inconsistency. Capitalized terms not otherwise
defined herein or elsewhere in this Agreement have the meanings specified
pursuant to Paragraph 12, and all references in this Annex to Paragraphs are to
Paragraphs of this Annex. In the event of any inconsistency between this Annex
and the other provisions of this Schedule, this Annex will prevail, and in the
event of any inconsistency between Paragraph 13 and the other provisions of this
Annex, Paragraph 13 will prevail.

 

(b)          Secured Party and Pledgor. All references in this Annex to the
“Secured Party” will be to either party when acting in that capacity and all
corresponding references to the “Pledgor” will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support is held by a
party to this Annex, all references herein to that party as the Secured Party
with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.

 

Paragraph 2. Security Interest

 

Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party hereunder.
Upon the Transfer by the Secured Party to the Pledgor of Posted Collateral, the
security interest and lien granted hereunder on that Posted Collateral will be
released immediately and, to the extent possible, without any further action by
either party.

 

Copyright © 1994 by International Swaps and Derivatives Association, Inc.

 



 

 

 

Paragraph 3. Credit Support Obligations

 

(a)          Delivery Amount. Subject to Paragraphs 4 and 5, upon a demand made
by the Secured Party on or promptly following a Valuation Date, if the Delivery
Amount for that Valuation Date equals or exceeds the Pledgor’s Minimum Transfer
Amount, then the Pledgor will Transfer to the Secured Party Eligible Credit
Support having a Value as of the date of Transfer at least equal to the
applicable Delivery Amount (rounded pursuant to Paragraph 13). Unless otherwise
specified in Paragraph 13, the “Delivery Amount” applicable to the Pledgor for
any Valuation Date will equal the amount by which:

 

(i) the Credit Support Amount

 

exceeds

 

(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.

 

(b)          Return Amount. Subject to Paragraphs 4 and 5, upon a demand made by
the Pledgor on or promptly following a Valuation Date, if the Return Amount for
that Valuation Date equals or exceeds the Secured Party’s Minimum Transfer
Amount, then the Secured Party will Transfer to the Pledgor Posted Credit
Support specified by the Pledgor in that demand having a Value as of the date of
Transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13, the
“Return Amount” applicable to the Secured Party for any Valuation Date will
equal the amount by which:

 

(i) the Value as of that Valuation Date of all Posted Credit Support held by the
Secured Party

 

exceeds

 

(ii) the Credit Support Amount.

 

“Credit Support Amount” means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party’s Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.

 

Paragraph 4. Conditions Precedent, Transfer Timing, Calculations and
Substitutions

 

(a)          Conditions Precedent. Each Transfer obligation of the Pledgor under
Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii), 5 and
6(d) is subject to the conditions precedent that:

 

(i) no Event of Default, Potential Event of Default or Specified Condition has
occurred and is continuing with respect to the other party; and

 

(ii) no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.

 

(b)          Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless
otherwise specified, if a demand for the Transfer of Eligible Credit Support or
Posted Credit Support is made by the Notification Time, then the relevant
Transfer will be made not later than the close of business on the next Local
Business Day; if a demand is made after the Notification Time, then the relevant
Transfer will be made not later than the close of business on the second Local
Business Day thereafter.

 

(c)          Calculations. All calculations of Value and Exposure for purposes
of Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time. The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the Local Business Day following the applicable Valuation Date (or in
the case of Paragraph 6(d), following the date of calculation).

 



 2ISDA®1994

 

 

(d)          Substitutions.

 

(i) Unless otherwise specified in Paragraph 13, upon notice to the Secured Party
specifying the items of Posted Credit Support to be exchanged, the Pledgor may,
on any Local Business Day, Transfer to the Secured Party substitute Eligible
Credit Support (the “Substitute Credit Support”); and

 

(ii) subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor
the items of Posted Credit Support specified by the Pledgor in its notice not
later than the Local Business Day following the date on which the Secured Party
receives the Substitute Credit Support, unless otherwise specified in Paragraph
13 (the “Substitution Date”); provided that the Secured Party will only be
obligated to Transfer Posted Credit Support with a Value as of the date of
Transfer of that Posted Credit Support equal to the Value as of that date of the
Substitute Credit Support.

 

Paragraph 5. Dispute Resolution

 

If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:

 

(i) In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Valuation Agent will recalculate
the Exposure and the Value as of the Recalculation Date by:

 

(A) utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;

 

(B) calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent’s original calculations will be used for that
Transaction (or Swap Transaction); and

 

(C) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.

 

(ii) In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support or Posted Credit Support, the Valuation Agent will recalculate
the Value as of the date of Transfer pursuant to Paragraph 13.

 

Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time. The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.

 



 3ISDA®1994

 

 

Paragraph 6. Holding and Using Posted Collateral

 

(a)          Care of Posted Collateral. Without limiting the Secured Party’s
rights under Paragraph 6(c), the Secured Party will exercise reasonable care to
assure the safe custody of all Posted Collateral to the extent required by
applicable law, and in any event the Secured Party will be deemed to have
exercised reasonable care if it exercises at least the same degree of care as it
would exercise with respect to its own property. Except as specified in the
preceding sentence, the Secured Party will have no duty with respect to Posted
Collateral, including, without limitation, any duty to collect any
Distributions, or enforce or preserve any rights pertaining thereto.

 

(b)          Eligibility to Hold Posted Collateral; Custodians.

 

(i) General. Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a “Custodian”) to hold Posted
Collateral for the Secured Party. Upon notice by the Secured Party to the
Pledgor of the appointment of a Custodian, the Pledgor’s obligations to make any
Transfer will be discharged by making the Transfer to that Custodian. The
holding of Posted Collateral by a Custodian will be deemed to be the holding of
that Posted Collateral by the Secured Party for which the Custodian is acting.

 

(ii) Failure to Satisfy Conditions. If the Secured Party or its Custodian fails
to satisfy any conditions for holding Posted Collateral, then upon a demand made
by the Pledgor, the Secured Party will, not later than five Local Business Days
after the demand, Transfer or cause its Custodian to Transfer all Posted
Collateral held by it to a Custodian that satisfies those conditions or to the
Secured Party if it satisfies those conditions.

 

(iii) Liability. The Secured Party will be liable for the acts or omissions of
its Custodian to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.

 

(c)          Use of Posted Collateral. Unless otherwise specified in Paragraph
13 and without limiting the rights and obligations of the parties under
Paragraphs 3, 4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a Defaulting
Party or an Affected Party with respect to a Specified Condition and no Early
Termination Date has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the Secured Party, then the
Secured Party will, notwithstanding Section 9-207 of the New York Uniform
Commercial Code, have the right to:

 

(i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral it holds,
free from any claim or right of any nature whatsoever of the Pledgor, including
any equity or right of redemption by the Pledgor; and

 

(ii) register any Posted Collateral in the name of the Secured Party, its
Custodian or a nominee for either.

 

For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.

 

(d)          Distributions and Interest Amount.

 

(i) Distributions. Subject to Paragraph 4(a), if the Secured Party receives or
is deemed to receive Distributions on a Local Business Day, it will Transfer to
the Pledgor not later than the following Local Business Day any Distributions it
receives or is deemed to receive to the extent that a Delivery Amount would not
be created or increased by that Transfer, as calculated by the Valuation Agent
(and the date of calculation will be deemed to be a Valuation Date for this
purpose).

 



 4ISDA®1994

 

 

(ii) Interest Amount. Unless otherwise specified in Paragraph 13 and subject to
Paragraph 4(a), in lieu of any interest, dividends or other amounts paid or
deemed to have been paid with respect to Posted Collateral in the form of Cash
(all of which may be retained by the Secured Party), the Secured Party will
Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose). The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.

 

Paragraph 7. Events of Default

 

For purposes of Section 5(a)(iii)(1) of this Agreement, an Event of Default will
exist with respect to a party if:

 

(i) that party fails (or fails to cause its Custodian) to make, when due, any
Transfer of Eligible Collateral, Posted Collateral or the Interest Amount, as
applicable, required to be made by it and that failure continues for two Local
Business Days after notice of that failure is given to that party;

 

(ii) that party fails to comply with any restriction or prohibition specified in
this Annex with respect to any of the rights specified in Paragraph 6(c) and
that failure continues for five Local Business Days after notice of that failure
is given to that party; or

 

(iii) that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.

 

Paragraph 8. Certain Rights and Remedies

 

(a)           Secured Party’s Rights and Remedies. If at any time (1) an Event
of Default or Specified Condition with respect to the Pledgor has occurred and
is continuing or (2) an Early Termination Date has occurred or been designated
as the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:

 

(i) all rights and remedies available to a secured party under applicable law
with respect to Posted Collateral held by the Secured Party;

 

(ii) any other rights and remedies available to the Secured Party under the
terms of Other Posted Support, if any;

 

(iii) the right to Set-off any amounts payable by the Pledgor with respect to
any Obligations against any Posted Collateral or the Cash equivalent of any
Posted Collateral held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral); and

 

(iv) the right to liquidate any Posted Collateral held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.

 

Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.

 



 5ISDA®1994

 

 

(b)          Pledgor’s Rights and Remedies. If at any time an Early Termination
Date has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the Secured Party, then (except in the case
of an Early Termination Date relating to less than all Transactions (or Swap
Transactions) where the Secured Party has paid in full all of its obligations
that are then due under Section 6(e) of this Agreement):

 

(i) the Pledgor may exercise all rights and remedies available to a pledgor
under applicable law with respect to Posted Collateral held by the Secured
Party;

 

(ii) the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support, if any;

 

(iii) the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and

 

(iv) to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:

 

(A) Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and

 

(B) to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.

 

(c)          Deficiencies and Excess Proceeds. The Secured Party will Transfer
to the Pledgor any proceeds and Posted Credit Support remaining after
liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b) after
satisfaction in full of all amounts payable by the Pledgor with respect to any
Obligations; the Pledgor in all events will remain liable for any amounts
remaining unpaid after any liquidation, Set-off and/or application under
Paragraphs 8(a) and 8(b).

 

(d)          Final Returns. When no amounts are or thereafter may become payable
by the Pledgor with respect to any Obligations (except for any potential
liability under Section 2(d) of this Agreement), the Secured Party will Transfer
to the Pledgor all Posted Credit Support and the Interest Amount, if any.

 

Paragraph 9. Representations

 

Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:

 

(i) it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;

 

(ii) it is the sole owner of or otherwise has the right to Transfer all Eligible
Collateral it Transfers to the Secured Party hereunder, free and clear of any
security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;

 

(iii) upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and

 

(iv) the performance by it of its obligations under this Annex will not result
in the creation of any security interest, lien or other encumbrance on any
Posted Collateral other than the security interest and lien granted under
Paragraph 2.

 



 6ISDA®1994

 

 

Paragraph 10. Expenses

 

(a)          General. Except as otherwise provided in Paragraphs 10(b) and
10(c), each party will pay its own costs and expenses in connection with
performing its obligations under this Annex and neither party will be liable for
any costs and expenses incurred by the other party in connection herewith.

 

(b)          Posted Credit Support. The Pledgor will promptly pay when due all
taxes, assessments or charges of any nature that are imposed with respect to
Posted Credit Support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party’s rights under
Paragraph 6(c).

 

(c)          Liquidation/Application of Posted Credit Support. All reasonable
costs and expenses incurred by or on behalf of the Secured Party or the Pledgor
in connection with the liquidation and/or application of any Posted Credit
Support under Paragraph 8 will be payable, on demand and pursuant to the
Expenses Section of this Agreement, by the Defaulting Party or, if there is no
Defaulting Party, equally by the parties.

 

Paragraph 11. Miscellaneous

 

(a)          Default Interest. A Secured Party that fails to make, when due, any
Transfer of Posted Collateral or the Interest Amount will be obligated to pay
the Pledgor (to the extent permitted under applicable law) an amount equal to
interest at the Default Rate multiplied by the Value of the items of property
that were required to be Transferred, from (and including) the date that Posted
Collateral or Interest Amount was required to be Transferred to (but excluding)
the date of Transfer of that Posted Collateral or Interest Amount. This interest
will be calculated on the basis of daily compounding and the actual number of
days elapsed.

 

(b)          Further Assurances. Promptly following a demand made by a party,
the other party will execute, deliver, file and record any financing statement,
specific assignment or other document and take any other action that may be
necessary or desirable and reasonably requested by that party to create,
preserve, perfect or validate any security interest or lien granted under
Paragraph 2, to enable that party to exercise or enforce its rights under this
Annex with respect to Posted Credit Support or an Interest Amount or to effect
or document a release of a security interest on Posted Collateral or an Interest
Amount.

 

(c)          Further Protection. The Pledgor will promptly give notice to the
Secured Party of, and defend against, any suit, action, proceeding or lien that
involves Posted Credit Support Transferred by the Pledgor or that could
adversely affect the security interest and lien granted by it under Paragraph 2,
unless that suit, action, proceeding or lien results from the exercise of the
Secured Party’s rights under Paragraph 6(c).

 

(d)          Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.

 

(e)          Demands and Notices. All demands and notices made by a party under
this Annex will be made as specified in the Notices Section of this Agreement,
except as otherwise provided in Paragraph 13.

 

(f)          Specifications of Certain Matters. Anything referred to in this
Annex as being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.

 



 7ISDA®1994

 

 

Paragraph 12. Definitions

 

As used in this Annex:—

 

“Cash” means the lawful currency of the United States of America.

 

“Credit Support Amount” has the meaning specified in Paragraph 3.

 

“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.

 

“Delivery Amount” has the meaning specified in Paragraph 3(a).

 

“Disputing Party” has the meaning specified in Paragraph 5.

 

“Distributions” means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c). Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.

 

“Eligible Collateral” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.

 

“Eligible Credit Support” means Eligible Collateral and Other Eligible Support.

 

“Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap Transactions)
were being terminated as of the relevant Valuation Time; provided that Market
Quotation will be determined by the Valuation Agent using its estimates at
mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of “Market Quotation”).

 

means, with respect to a party, the amount specified as such for that party in
Paragraph 13; if no amount is specified, zero.

 

“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:

 

(x) the amount of that Cash on that day; multiplied by

 

(y) the Interest Rate in effect for that day; divided by

 

(z) 360.

 

“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.

 

“Interest Rate” means the rate specified in Paragraph 13.

 

“Local Business Day”, unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.

 



 8ISDA®1994

 

 

“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.

 

“Notification Time” has the meaning specified in Paragraph 13.

 

“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.

 

“Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.

 

“Other Posted Support” means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.

 

“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).

 

“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8. Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.

 

“Posted Credit Support” means Posted Collateral and Other Posted Support.

 

“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.

 

has the meaning specified in Paragraph 13.

 

“Return Amount” has the meaning specified in Paragraph 3(b).

 

“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.

 

“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.

 

“Substitute Credit Support” has the meaning specified in Paragraph 4(d)(i).

 

“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

“Threshold” means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.

 

“Transfer” means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:

 

(i) in the case of Cash, payment or delivery by wire transfer into one or more
bank accounts specified by the recipient;

 

(ii) in the case of certificated securities that cannot be paid or delivered by
book-entry, payment or delivery in appropriate physical form to the recipient or
its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;

 

(iii) in the case of securities that can be paid or delivered by book-entry, the
giving of written instructions to the relevant depository institution or other
entity specified by the recipient, together with a written copy thereof to the
recipient, sufficient if complied with to result in a legally effective transfer
of the relevant interest to the recipient; and

 

(iv) in the case of Other Eligible Support or Other Posted Support, as specified
in Paragraph 13.

 



 9ISDA®1994

 

 

“Valuation Agent” has the meaning specified in Paragraph 13.

 

“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 13.

 

“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.

 

“Valuation Time” has the meaning specified in Paragraph 13.

 

“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:

 

(i) Eligible Collateral or Posted Collateral that is:

 

(A) Cash, the amount thereof; and

 

(B) a security, the bid price obtained by the Valuation Agent multiplied by the
applicable Valuation Percentage, if any;

 

(ii) Posted Collateral that consists of items that are not specified as Eligible
Collateral, zero; and

 

(iii) Other Eligible Support and Other Posted Support, as specified in Paragraph
13.

 



 10ISDA®1994

 

 

 

Execution Copy

 

Paragraph 13. Elections and Variables

 

(a)          Security Interest for “Obligations”. The term “Obligations” as used
in this Annex means, with respect to the Pledgor, all present and future
obligations of the Pledgor under this Agreement.

 

(b)         Credit Support Obligations.

 

(i)     Delivery Amount, Return Amount and Credit Support Amount; Addition to
Paragraph 3.

 

(A) “Delivery Amount” has the meaning set forth in Paragraph 3(a).

 

(B) “Return Amount” has the meaning set forth in Paragraph 3(b).

 

(C) “Credit Support Amount” means for any Valuation Date (i) the Secured Party’s
Exposure for that Valuation Date plus (ii) the aggregate of all Independent
Amounts applicable to the Pledgor, if any, minus (iii) the Pledgor’s Threshold,
if any; provided that (x) in the case where the sum of the Independent Amounts
applicable to the Pledgor exceeds zero, the Credit Support Amount will not be
less than the sum of all Independent Amounts applicable to the Pledgor and (y)
in all other cases, the Credit Support Amount will be deemed to be zero whenever
the calculation of the Credit Support Amount yields an amount less than zero.

 

(ii) Eligible Collateral. The items set forth on Schedule I hereto will qualify
as “Eligible Collateral” for the party specified (with the respective Valuation
Percentages set forth opposite such items in said Schedule).

 

(iii) Other Eligible Support. Although the parties intend that Transactions
entered into under the Confirmation dated January 19, 2016 (the “Subject
Confirmation”) shall be subject to, and interpreted and performed in accordance
with, the representations and warranties made in Clause 7 of the Subject
Confirmation, in the event that any such Transaction is for any purpose deemed
to be a loan made by Party A to Party B, any Reference Obligation (as defined in
the Subject Confirmation) held by any Citibank Holder (as defined in the Subject
Confirmation) as a hedge for any Transaction and all proceeds thereof shall be
deemed to be Other Eligible Support and Other Posted Support. The Value of such
deemed Other Eligible Support and Other Posted Support shall be zero.

 

(iv) Thresholds.

 

(A) “Independent Amount” means, with respect to Party B, and with regard to any
Transaction or group of specified Transactions, the amount as specified in the
relevant Confirmation.

 

(B) “Threshold” shall mean, with respect to Party A, not applicable, and with
respect to Party B, zero.

 

 

 



 

(C) “Minimum Transfer Amount” for purposes of computing a Delivery Amount
pursuant to Paragraph 3(a) and a Return Amount pursuant to Paragraph 3(b), as of
any date shall be USD250,000.

 

(D) Rounding. The Delivery Amount and the Return Amount will not be rounded.

 

(c)          Valuation and Timing.

 

(i) “Valuation Agent” means the Secured Party.

 

(ii) “Valuation Date” means each Local Business Day.

 

(iii) “Valuation Time” means, with respect to the determination of Exposure,
Value of Eligible Credit Support and Posted Credit Support, the close of
business on the Local Business Day immediately before the Valuation Date or date
of calculation, as applicable.

 

(iv) “Notification Time” means 10:00 a.m., New York time on a Valuation Date.

 

(d)         Conditions Precedent and Secured Party’s Rights and Remedies. Each
Termination Event specified below with respect to a party will be a “Specified
Condition” for that party (the specified party being the Affected Party if a
Termination Event or Additional Termination Event occurs with respect to such
party):

 



  Party A Party B Illegality [   ] [   ] Tax Event [   ] [   ] Tax Event Upon
Merger [   ] [   ] Credit Event Upon Merger [X] [X] Additional Termination
Events specified in the Schedule to this Agreement [   ] [X]

  

(e)          Substitution.

 

(i)       “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

(ii)      Transfer. Notwithstanding anything to the contrary contained in
Paragraph 4(d) of the Credit Support Annex, consent of the Secured Party shall
be required in order that a party be permitted to Transfer Substitute Credit
Support hereunder, provided, however, that such consent shall not be
unreasonably withheld or delayed.

 

(f)           Dispute Resolution.

 

(i) “Resolution Time” means 1:00 p.m., New York time, on the Local Business Day
following the date on which notice is given that gives rise to a dispute under
Paragraph 5.

 

(ii) Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Posted
Credit Support will be calculated as follows: (A) the Value of Posted Credit
Support consisting of Cash shall be the

 



12

 

 

amount thereof and (B) the Value of Posted Credit Support consisting of a
security shall be the sum of (i) (x) the arithmetic mean of the mid market
quotations on the relevant date of three nationally recognized principal market
makers (which may include an affiliate of Party A) for such security chosen by
the Valuation Agent multiplied by the applicable Valuation Percentage or (y) if
no quotations are available from such principal market makers on the relevant
date, the arithmetic mean of the closing bid prices on the next preceding date
multiplied by the applicable Valuation Percentage plus (ii) the accrued interest
on such security (except to the extent Transferred to a party pursuant to any
applicable provision of this Agreement or included in the applicable price
referred to in (i) of this clause) as of such date.

 

(iii) Alternative. The provisions of Paragraph 5 will apply.

 

(g)          Holding and Using Posted Collateral.

 

(i) Eligibility to Hold Posted Collateral; Custodians.

 

(A)          Party B’s custodian will be entitled to hold Posted Collateral
Transferred to the Secured Party pursuant to Paragraph 6(b); provided that the
Secured Party is not a Defaulting Party. Any custodian selected shall be a
Qualified Institution, and all Posted Collateral shall be held only in the
United States.

 

(B)          Any Eligible Collateral Transferred by Party B as Pledgor shall be
transferred to the Account (the “Collateral Account”) established under and as
defined in the Account Control Agreement dated as of the date hereof, among
Party A (as Secured Party), Party B (as Pledgor), and Citibank, N.A. (as
Custodian), and attached hereto as Exhibit I. Except as otherwise provided in
such Account Control Agreement, Party B will at all times cause Party A to have
“control” (as such term is defined in Section 9-104 of the Uniform Commercial
Code as in effect in the State of New York) over said Account.

 

(C)           In the event that such Custodian ceases to be a Qualified
Institution or Party B otherwise wishes to have another Qualified Institution
serve as custodian, then such Posted Collateral shall be Transferred to another
Qualified Institution selected by Party B, subject to the entry by Party A,
Party B and such successor custodian into an agreement in substantially the form
of Exhibit I hereto.

 

(D)          “Qualified Institution” shall mean: a trust company or commercial
bank (a) with trust powers, organized under the laws of the United States of
America or any state thereof, and subject to supervision or examination by
federal or state authority, having a combined capital and surplus of at least
$500,000,000; and (b) having general unsecured short-term obligations rated at
least “P-1” by Moody’s or “A-2” by S&P or have outstanding long term unsecured
unsubordinated debt securities rated at least “Baa2” by Moody’s or “BBB” by S&P.

 

(ii) Use of Posted Collateral. The provisions of Section 6(c) will not apply.

 

(h)          Distributions and Interest Amount.

 

(i) Interest Rate. The “Interest Rate” will be not applicable.

 

13

 



 

(ii) Transfer of Interest Amount. Not applicable.

 

(iii) Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will
not apply.

 

(i)           Additional Representations.

 

(i) Notwithstanding anything to the contrary contained herein, (“X”) shall be
the beneficial owner, within the meaning of the U.S. tax laws, of any securities
it shall Transfer as collateral to the other party (“Y”) pursuant to the terms
hereof.

 

(ii) X shall promptly provide to Y, upon written request, any tax documentation
reasonably requested by Y to allow Y to make gross interest payments to X in
respect of any Posted Collateral Transferred to Y pursuant hereto.

 

(j)          Other Eligible Support and Other Posted Support.

 

(i) “Value” with respect to Other Eligible Support and Other Posted Support
shall not be applicable.

 

(ii) “Transfer” with respect to Other Eligible Support and Other Posted Support
shall not be applicable.

 

(k)          Demands and Notices.

 

All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Annex, provided, that the address for Party A for
such purposes shall be:

 

Citibank, N.A. 

Collateral Management Group
388 Greenwich Street, 11th Floor
New York, NY 10013
Telephone no. 212-816-8090
Facsimile no. 212-994-0728;

 

and the address for Party B for such purposes shall be:

 

Cheltenham Funding LLC
c/o FS Investment Corporation IV
201 Rouse Boulevard
Philadelphia, PA 19112
Attention: Gerald F. Stahlecker
Phone: 215-495-1169
Fax: 215-222-4649
Email: jerry.stahlecker@franklinsquare.com

 

With copy to:

 

14

 



 

GSO Capital Partners
345 Park Ave.,
New York, NY 10154

 

Attention: Angelina Perkovic
angelina.perkovic@gso.com
Phone: 212-503-2146
Fax: 212-503-6921

 

- and -

 

Alice Taormina
alice.taormina@gsocap.com
Phone: 212-503-2148

 

(l)            Accounts

 

All Transfers of Eligible Collateral for the benefit of Party A as Secured Party
shall be made to the Collateral Account.

 

All Transfers of Posted Credit Support to Party B shall be made to the following
account:

 

To an account at a commercial bank located in the
United States of America most recently
identified for such purpose
by Party B in a notice in Party A

 

(m)         Other Provisions.

 

(i) Actions Hereunder. Either party may take any actions hereunder, including
liquidation rights, through its Custodian or other agent.

 

(ii) Events of Default. Paragraph 7(i) shall be amended and restated in its
entirety as follows: “(i) that party fails (or fails to cause its Custodian) to
make, when due any Transfer of Eligible Collateral, Posted Collateral or the
Interest Amount as applicable, required to be made by it and that failure
continues for one Local Business Day after notice of that failure is given to
that party;”

 

(iii) Agreement as to Single Secured Party and Pledgor. Party A and Party B
agree that, notwithstanding anything to the contrary in the recital to this
Annex, Paragraph 1(b) or Paragraph 2 or the definitions in Paragraph 12, (a) the
term “Secured Party” as used in this Annex means only Party A, (b) the term
“Pledgor” as used in this Annex means only Party B, (c) only Party B makes the
pledge and grant in Paragraph 2, the acknowledgment in the final sentence of
Paragraph 8(a) and the representations in Paragraph 9 and (d) only Party B will
be required to make Transfers of Eligible Credit Support hereunder.

 

15

 



 

(iv) Definitions and Inconsistency. Paragraph 1(a) shall be amended by adding
the following language immediately after the last sentence of such paragraph:
“In the event of any inconsistency between this Annex and a Confirmation, the
Confirmation will prevail in relation to the related Transaction or
Transactions.”.

 

(v) Local Business Day. Notwithstanding anything to the contrary contained
herein, “Local Business Day” shall, in addition to any other meanings specified
herein, include a day on which commercial banks are open for business (including
dealings in foreign exchange and foreign currency deposits) in New York.

 

16

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Annex as of the date
first above written.



          CITIBANK, N.A.   CHELTENHAM FUNDING LLC           By: /s/ Scott L.
Flood   By:  /s/ Gerald F. Stahlecker   Name: Scott L. Flood     Name: Gerald F.
Stahlecker   Title: Vice President     Title: Executive Vice President



  



Credit Support Annex – Signature Page

 



 

Schedule I 

            Party A Party B Valuation     Percentage             Cash N/A X 100%
 

 



 

 

 

Exhibit I

 

Account Control Agreement

 



 

 

  



EXECUTION COPY

 

(CITI LOGO) [mastersechedule001v1.jpg] 

 

ACCOUNT CONTROL AGREEMENT

 

among

 

CHELTENHAM FUNDING LLC, as PLEDGOR

 

CITIBANK, N.A., as SECURED PARTY

 

and

 

CITIBANK, N.A., as BANK

 



 

 



 

THIS ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of January 19, 2016,
by and among Cheltenham Funding LLC, a limited liability company formed under
the laws of the State of Delaware, as pledgor (the “Pledgor”), Citibank, N.A., a
national banking association organized and existing under the laws of the United
States of America (“Citibank”), as secured party (Citibank in such capacity, the
“Secured Party”) and Citibank, N.A., a national banking association organized
and existing under the laws of the United States of America and acting through
its Agency & Trust Division solely in its capacity as bank under this Agreement,
and any successors appointed pursuant to the terms hereof (Citibank in such
capacity, the “Bank”).

 

WHEREAS, the Pledgor and the Secured Party are parties to a 2002 ISDA Master
Agreement dated as of January 19, 2016 (the “Master Agreement”), including a
Credit Support Annex (such Credit Support Annex, as amended, supplemented and
otherwise modified and in effect from time to time, the “Pledge Agreement”) to
the Schedule to said Master Agreement.

 

WHEREAS, pursuant to the Pledge Agreement the Pledgor has granted the Secured
Party a security interest in account # 11554300, a non-interest bearing account
established and maintained by the Bank for the Pledgor (the “Account”).

 

WHEREAS, the parties wish that the Bank enter into this Agreement in order to
provide for the “control” (as defined in Section 9-104(a) of the Uniform
Commercial Code in effect in the State of New York (“UCC”), in the case of a
deposit account or Section 8-106 of the UCC, in the case of a security account)
of the account as a means to perfect the security interest of the Secured Party.

 

WHEREAS, capitalized terms used herein without definition and that are defined
in Article 8 or Article 9 of the UCC shall have the respective meanings set
forth therein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby irrevocably acknowledged, the parties hereto agree as follows:

 

1.          The Account. The Pledgor and the Bank represent and warrant to, and
agree with the Secured Party that:

 

(a)         The Bank maintains the Account for the Pledgor, and all property
(including, without limitation, all funds and financial assets) held by the Bank
for the account of the Pledgor are, and will continue to be, credited to the
Account in accordance with instructions given by the Pledgor (unless otherwise
provided herein).

 

(b)         To the extent that cash is credited to the Account, the Account is a
deposit account; and to the extent that financial assets (other than cash) are
credited to the Account, the Account is a securities account. The Bank is (i)
the bank with which the Account is maintained and (ii) the securities
intermediary with respect to financial assets

 

(CITI LOGO) [mastersechedule002v1.jpg] 

 



-1-

 

 

held in the Account. The Pledgor is (A) the Bank’s customer with respect to the
Account and (B) the entitlement holder with respect to all financial assets
credited from time to time to the Account.

 

(c)         Notwithstanding any other agreement to the contrary, the Bank’s
jurisdiction with respect to the Account for purposes of the UCC is, and will
continue to be for so long as the Secured Party’s security interest shall be in
effect, the State of New York.

 

(d)        The Pledgor and the Bank do not know of any claim to or interest in
the Account or any property (including, without limitation, funds and financial
assets) credited to the Account, except for claims and interests of the parties
referred to in this Agreement.

 

(e)         Notwithstanding anything in this Agreement to the contrary, the
Pledgor agrees that no assets other than cash shall be deposited into the
Account without the prior written consent of the Secured Party.

 

2.          Control over Account. [CHECK ONE BOX ONLY]

 

The Bank shall comply with all instructions, notifications, and entitlement
orders the Bank receives directing the disposition of funds and financial assets
in the Account including, without limitation, directions to distribute proceeds
of any such transfer or redemption of interest or dividends on financial assets
in the Account (“Account Direction”), in each case originated by:

 

( )         the Pledgor, until the time that that Bank receives a notice,
substantially in the form attached hereto as Exhibit A (a “Notice Of Exclusive
Control”) from the Secured Party that the Secured Party is exercising its right
to exclusive control over the Account, and after such time that the Bank
receives a Notice of Exclusive Control, the Secured Party, without further
consent by the Pledgor. Until the Bank receives a Notice of Exclusive Control
from the Secured Party that the Secured Party will exercise exclusive control
over the Account, the Bank shall distribute to the Pledgor all interest and cash
dividends on property (including, without limitation, funds and financial
assets) in the Account on a quarterly basis. If the Bank receives from the
Secured Party a Notice of Exclusive Control, the Bank shall cease complying with
Account Directions of the Pledgor, and shall cease distributing to the Pledgor
any interest and dividends on property (including, without limitation, funds and
financial assets) in the Account.

 

(X)        the Secured Party. The Account shall be under the sole dominion and
control of the Secured Party. None of the Pledgor, nor any other person or
entity, acting through or under the Pledgor, shall have any control over the use
of, or any right to withdraw any amount from, the Account.

 

Without limiting the generality of the foregoing, (a) the Bank agrees that it
will comply with all such instructions, notifications and directions originated
by the Secured Party

 

(CITI LOGO) [mastersechedule002v1.jpg] 

 



-2-

 

 

with respect to the Account and all assets credited thereto without further
consent by the Pledgor and (b) the Bank shall from time to time accept funds
from the Pledgor for deposit into the Account.

 

3.          Priority of Secured Party’s Security Interest. The Bank subordinates
in favor of the Secured Party any interest, lien or right of setoff it may have,
now or in the future, against the Account or assets in the Account; provided,
however, that, subject to the foregoing, the Bank may set off all amounts due to
it in respect of its expenses (including without limitation the payment of any
legal fees or expenses) or any amounts payable pursuant to Section 4 hereof.

 

4.          Investment of Funds; Tax Reporting.

 

(a)         Collected funds from time to time standing to the credit of the
Account shall remain uninvested and shall bear no interest.

 

(b)        The Pledgor shall upon execution of this Agreement provide the Bank
with a duly completed and properly executed original IRS Form W-9 (or applicable
Form W-8, in the case of a non-U.S. person), , together with any other
documentation and information requested by the Bank in connection with the
Bank’s tax reporting obligations under the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations thereunder. With respect to the Bank’s
tax reporting obligations under the Code, the Foreign Account Tax Compliance Act
and the Foreign Investment in Real Property Tax Act and any other applicable law
or regulation, the Pledgor understands, that, in the event valid U.S. tax forms
or other required supporting documentation are not provided to the Bank, the
Bank may be required to withhold tax from the assets in the Account and report
account information on any distributions from the assets in the Account.

 

(c)         Should the Bank become liable for the payment of taxes, including
withholding taxes relating to any funds, including interest and penalties
thereon, held by it pursuant to this Agreement or any payment made hereunder,
the Bank shall satisfy such liability to the extent possible from the assets in
the Account. The Pledgor agrees to indemnify and hold the Bank harmless pursuant
to Section 6 hereof from any liability or obligation on account of taxes,
assessments, interest, penalties, expenses and other governmental charges that
may be assessed or asserted against the Bank.

 

(d)         The Bank’s rights under this Section shall survive the termination
of this Agreement or the resignation or removal of the Bank.

 

5.          Concerning the Bank.

 

(a)         Bank Duties. Each of the Pledgor and the Secured Party acknowledges
and agrees that (i) the duties, responsibilities and obligations of the Bank
shall be limited to those expressly set forth in this Agreement, each of which
is administrative or ministerial (and shall not be construed to be fiduciary in
nature), and no duties,

 

(CITI LOGO) [mastersechedule002v1.jpg] 

 



-3-

 

 

responsibilities or obligations shall be inferred or implied, (ii) the Bank
shall not be responsible for any of the agreements referred to or described
herein (including without limitation the Pledge Agreement), or for determining
or compelling compliance therewith, and shall not otherwise be bound thereby,
and ( (iii) the Bank shall not be required to expend or risk any of its own
funds to satisfy payments from the Account hereunder.

 

(b)         Liability of Bank. The Bank shall not be liable for any damage, loss
or injury resulting from any action taken or omitted in the absence of gross
negligence or willful misconduct (as finally adjudicated by a court of competent
jurisdiction). In no event shall the Bank be liable for indirect, incidental,
consequential, punitive or special losses or damages (including but not limited
to lost profits), regardless of the form of action and whether or not any such
losses or damages were foreseeable or contemplated. The Bank shall be entitled
to rely upon any instruction, notice, request or other instrument delivered to
it without being required to determine the authenticity or validity thereof, or
the truth or accuracy of any information stated therein. The Bank may act in
reliance upon any signature believed by it to be genuine and may assume that any
person purporting to make any statement or execute any document in connection
with the provisions hereof has been duly authorized to do so. The Bank may
consult with counsel satisfactory to it, and the opinion or advice of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it in good faith and in accordance with
the opinion and advice of such counsel. The Bank may perform any and all of its
duties through its agents, representatives, attorneys, custodians and/or
nominees. The Bank shall not incur any liability for not performing any act or
fulfilling any obligation hereunder by reason of any occurrence beyond its
control (including, without limitation, any provision of any present or future
law or regulation or any act of any governmental authority, any act of God or
war or terrorism, or the unavailability of the Federal Reserve Bank wire
services or any electronic communication facility).

 

(c)         Reliance on Orders. The Bank is authorized to comply with final
orders issued or process entered by any court with respect to the assets in the
Account, without determination by the Bank of such court’s jurisdiction in the
matter. If any portion of the assets in the Account are at any time attached,
garnished or levied upon under any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, the Bank is authorized to rely upon and
comply with any such order, writ, judgment or decree which it is advised is
binding upon it without the need for appeal or other action; and if the Bank
complies with any such order, writ, judgment or decree, it shall not be liable
to the Pledgor or the Secured Party or to any other person or entity by reason
of such compliance even though such order, writ, judgment or decree may be
subsequently reversed, modified, annulled, set aside or vacated.

 

6.          Compensation, Expense Reimbursement and Indemnification. The Pledgor
agrees to pay or reimburse the Bank promptly following written demand for any

 

(CITI LOGO) [mastersechedule002v1.jpg] 

 



-4-

 

 

reasonable and documented out-of-pocket expenses incurred by the Bank in
connection with the administration of its duties hereunder, including but not
limited to any reasonable and documented attorney’s fees and expenses, together
with any charges for services of an extraordinary nature hereunder that the Bank
may be called upon from time to time to perform hereunder. The Pledgor covenants
and agrees to indemnify the Bank and its employees, officers, directors and
agents (each, an “Indemnified Party”) for, hold each Indemnified Party harmless
from, and defend each Indemnified Party against, any and all claims, losses,
actions, liabilities, costs, damages and expenses (collectively, “Losses”) of
any nature incurred by any Indemnified Party arising out of or in connection
with this Agreement or with the administration of its duties hereunder,
including but not limited to reasonable and documented attorney’s fees, costs
and expenses, except to the extent such Losses shall have been finally
adjudicated by a court of competent jurisdiction to have resulted directly from
the Indemnified Party’s own gross negligence, fraud or willful misconduct. The
foregoing indemnification and agreement to hold harmless shall survive the
termination of this Agreement and the resignation or removal of the Bank.

 

7.          Statements, Confirmations and Notices of Adverse Claims. The Bank
will send copies of all statements and confirmations for the Account
simultaneously to the Pledgor and the Secured Party. The Bank will use
reasonable efforts promptly to notify the Secured Party and the Pledgor if any
other person claims that it has a property interest in the Account or any
financial asset in the Account.

 

8.          Exclusive Benefit. This Agreement constitutes the entire agreement
between the parties and sets forth in its entirety the obligations and duties of
the Bank with respect to the assets in the Account. This Agreement is for the
exclusive benefit of the parties to this Agreement and their respective
permitted successors, and shall not be deemed to give, either expressly or
implicitly, any legal or equitable right, remedy, or claim to any other entity
or person whatsoever. No party may assign any of its rights or obligations under
this Agreement without the prior written consent of the other parties.

 

9.          Resignation and Removal.

 

(a)         The Pledgor and the Secured Party may remove the Bank at any time by
giving to the Bank thirty (30) calendar days’ prior written notice of removal
signed by an Authorized Person of each of the Pledgor and the Secured Party. The
Bank may resign at any time by giving to each of the Pledgor and the Secured
Party thirty (30) calendar days’ prior written notice of resignation.

 

(b)         Within thirty (30) calendar days after giving the foregoing notice
of removal to the Bank or within thirty (30) calendar days after receiving the
foregoing notice of resignation from the Bank, the Pledgor and the Secured Party
shall appoint a successor bank and give notice of such successor bank to the
Bank. If a successor bank has not accepted such appointment by the end of such
(i) 30-day period, in the case of the Bank’s removal, or (ii) 30-day period, in
the case of the Bank’s resignation, the Bank may either (A) safe keep the assets
in the Account until a successor bank is appointed,

 

(CITI LOGO) [mastersechedule002v1.jpg] 

 



-5-

 

 

without any obligation to invest the same or continue to perform under this
Agreement, or (B) apply to a court of competent jurisdiction for the appointment
of a successor bank or for other appropriate relief.

 

(c)         Upon receipt of notice of the identity of the successor bank, the
Bank shall either deliver the assets in the Account then held hereunder to the
successor bank, less the Bank’s fees, costs and expenses, or hold such assets in
the Account (or any portion thereof) pending distribution, until all such fees,
costs and expenses are paid to it. Upon delivery of the assets in the Account to
the successor bank, the Bank shall have no further duties, responsibilities or
obligations hereunder.

 

10.        Governing Law; Jurisdiction; Waivers. This Agreement shall be
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to the conflict of laws principles thereof. The parties
irrevocably and unconditionally submit to the exclusive jurisdiction of the
federal and state courts located in the Borough of Manhattan, City, County and
State of New York, for any proceedings commenced regarding this Agreement. The
parties irrevocably submit to the jurisdiction of such courts for the
determination of all issues in such proceedings and irrevocably waive any
objection to venue or inconvenient forum for any proceeding brought in any such
court. The parties irrevocably and unconditionally waive any right to trial by
jury with respect to any proceeding relating to this Agreement.

 

11.        Representations and Warranties. Each of Pledgor and the Secured Party
represents and warrants that it has full power and authority to execute and
deliver this agreement and to perform its obligations hereunder; and this
agreement has been duly approved by all necessary action and constitutes its
valid and binding agreement enforceable in accordance with its terms.

 

12.         Amendments. Any amendment of this Agreement shall be binding only if
evidenced by a writing signed by each of the parties to this Agreement. No
waiver of any provision hereof shall be effective unless expressed in writing
and signed by the party to be charged.

 

13.        Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision. If any provision of this Agreement is
held to be unenforceable as a matter of law, the other provisions shall not be
affected thereby and shall remain in full force and effect.

 

14.        Mergers and Conversions. Any corporation or entity into which the
Bank may be merged or converted or with which it may be consolidated, or any
corporation or entity resulting from any merger, conversion or consolidation to
which the Bank will be a party, or any corporation or entity succeeding to the
business of the Bank will be the successor of the Bank hereunder without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such

 

(CITI LOGO) [mastersechedule002v1.jpg] 

 



-6-

 

 

succession, anything herein to the contrary notwithstanding.

 

15.        Notices; Wiring Instructions.

 

(a)         Any notice or instruction permitted or required hereunder shall be
in writing in English, and shall be effective upon actual receipt by the Bank in
accordance with the terms hereof. Any notice or instruction must be executed by
an authorized person of the Pledgor or the Secured Party, as applicable (the
person(s) so designated from time to time, the “Authorized Persons”). Each of
the applicable persons designated on Schedule A and Schedule B attached hereto
have been duly appointed to act as Authorized Persons hereunder and individually
have full power and authority to execute and deliver any notices or
instructions, to amend, modify or waive any provisions of this Agreement, and to
take any and all other actions permitted under this Agreement, all without
further consent or direction from, or notice to, it or any other party. Any
instructions regarding funds transfer should contain a selected test word also
evidenced on Schedule A and Schedule B. Any change in designation of Authorized
Persons shall be provided by written notice, signed by an Authorized Person, and
actually received and acknowledged by the Bank. Any communication from the Bank
that the Bank deems to contain confidential, proprietary, and/or sensitive
information shall be encrypted in accordance with the Bank’s internal
procedures. The Pledgor and the Secured Party agree that the above security
procedures are commercially reasonable.

 

If to the Pledgor:

 

Cheltenham Funding LLC

c/o FS Investment Corporation IV

201 Rouse Boulevard

Philadelphia, PA 19112

Attention: Gerald F. Stahlecker

Telephone: 215-495-1169

Facsimile: 215-222-4649

E-mail: jerry.stahlecker@franklinsquare.com

 

If to the Secured Party:

 

Citibank, N.A.

388 Greenwich Street

11th Floor

New York, NY 10013

Attention: Director Derivative Operations

Facsimile: 212-615-8594

 

with a copy to:

Citibank, N.A.

Collateral Management Group

388 Greenwich Street, 11th Floor

 

(CITI LOGO) [mastersechedule002v1.jpg] 

 



-7-

 

 

New York, NY 10013

Telephone: 212-816-8090

Facsimile: 212-994-0728

E-mail: derivatives.margin@citi.com:

 

If to the Bank:

 

Citibank, N.A.

Agency & Trust

2800 Post Oak Blvd, Suite 500

Houston, Texas 77056

Attention: Thomas Varcados

Telephone: (713) 693-6674

Facsimile: (832) 209-8398

Secured Facsimile: (973) 461-7191 or (973) 461-7192

E-mail: thomas.varcados@citi.com

 

(b)         Any funds to be paid by the Bank hereunder shall be sent by wire
transfer pursuant to the instructions set forth on Schedule C, or as otherwise
may be instructed by the Pledgor and the Secured Party:

 

(c)         Payments to the Bank shall be sent by wire transfer pursuant to the
following instructions: CITIBANK, N.A., ABA: 021-000-089; Account Name:
Structured Finance Incoming Wire; A/C#.: 3617-2242; Ref: 11554300 Citibank, N.A.
as Bank for Cheltenham Funding LLC as Pledgor.

 

16.        Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same agreement. Facsimile or PDF signatures on counterparts of this Agreement
shall be deemed original signatures with all rights accruing thereto except in
respect to any Non-US entity, whereby originals are required.

 

17.        Termination. This Agreement shall terminate upon receipt by the Bank
of notice from the Secured Party that its security interest in the Account and
all assets therein have terminated. Upon receipt of such notice, the Secured
Party shall have no further right to originate instructions with respect to the
assets in the Account. The Bank shall, upon payment of all outstanding fees and
expenses hereunder, promptly forward any amounts held by the Bank in the Account
to the Pledgor, and the Bank shall be relieved and discharged of any further
responsibilities with respect to its duties hereunder.

 

[Remainder of Page Left Intentionally Blank]

 

(CITI LOGO) [mastersechedule002v1.jpg] 



-8-

 

 

 



 

 

 





 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by a duly authorized representative as of the day and year first written above.

        CITIBANK, N.A.,   as Bank         By: /s/ Thomas J. Varcados     Name:
Thomas J. Varcados     Title: Vice President     Date:         CHELTENHAM
FUNDING LLC         By: /s/ Gerald F. Stahlecker     Name: Gerald F. Stahlecker
    Title: Executive Vice President     Date: January 19, 2016         CITIBANK,
N.A.,   as Secured Party         By: /s/ Vincent Nocerino     Name: Vincent
Nocerino     Title: Vice President     Date:

  

Account Control Agreement – Signature Page

 



  

EXHIBIT A

 

FORM OF NOTICE OF EXCLUSIVE CONTROL

 

[NOT APPLICABLE] 

 



Exhibit A

 







 

SCHEDULE A

 

AUTHORIZED LIST OF SIGNERS

 

Each of the following person(s) is authorized to execute documents and to direct
the Bank as to all matters, including funds transfers, on the Pledgor’s behalf. 

          Cheltenham Funding LLC, as Pledgor             Specimen Signature    
      Name       Title         Phone         E-mail Address                    
        Name         Title         Phone         E-mail Address                
            Name         Title         Phone         E-mail Address            
     

 

The Bank may confirm the instructions received by return call to one of the
telephone numbers listed below. 

    Telephone Number (including Country code) Name                

 

Test Word

 

     

 

Test words must contain at least 8 alphanumeric characters. The Bank is
authorized to seek confirmation of such notice or instruction by telephone call
back to the applicable person(s) set forth above and the Bank may rely upon the
confirmations of anyone purporting to be the person(s) so designated, and
further to ensure the accuracy of the notice or instruction it receives, the
Bank may record such call backs. If the Bank is unable to verify or is not
satisfied in its sole discretion with the verification it receives, it will not
execute the instruction until all issues have been resolved to its satisfaction.

 



Schedule A

 

  

SCHEDULE B

 

AUTHORIZED LIST OF SIGNERS

 

Each of the following person(s) is authorized to execute documents and to direct
the Bank as to all matters, including funds transfers, on the Secured Party’s
behalf. 

          Citibank, N.A., as Secured Party             Specimen Signature      
    Name       Title         Phone         E-mail Address                      
      Name         Title         Phone         E-mail Address                  
          Name         Title         Phone         E-mail Address              
   

  

The Bank may confirm the instructions received by return call to one of the
telephone numbers listed below.

 

Telephone Number (including Country code) Name                

 

Test Word

 

     

 

Test words must contain at least 8 alphanumeric characters. The Bank is
authorized to seek confirmation of such notice or instruction by telephone call
back to the applicable person(s) set forth above and the Bank may rely upon the
confirmations of anyone purporting to be the person(s) so designated, and
further to ensure the accuracy of the notice or instruction it receives, the
Bank may record such call backs. If the Bank is unable to verify or is not
satisfied in its sole discretion with the verification it receives, it will not
execute the instruction until all issues have been resolved to its satisfaction.

 

Authorized Persons of Citigroup entities may send instructions by electronic
mail initiated via the Citigroup network only.

 

Schedule B

 

 

 SCHEDULE C

 

WIRE INSTRUCTIONS

 

If to the Pledgor:

 

State Street Bank and Trust Co. NA
BIC Code: SBOSUS33XXX
ABA No: 011000028
Account No: 10658268
Account Name: Franklin Square Investment Corp IV

 

If to the Secured Party:

 

Citibank, N.A., New York
ABA No.: 021-000-089
Account No.: 00167679
Ref: Financial Futures 



 



Schedule C

 



 

 

 

